 GENERAL TEAMSTERS LOCAL NO. 126253General Teamster,Warehouse and Dairy EmployeesUnion Local No. 126,affiliated with the Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America; Local#139, International Union of Operating Engi-neers,AFL-CIO; Local #782,United Brother-hood of Carpenters and Joiners of America,AFL-CIO;Building and Construction TradesCouncil of Fond Du Lac County;Local #1086,International Hod Carriers,Building and CommonLaborersUnion of America,AFL-CIO; Local#206,United Association of Journeymen andApprentices of the Plumbing and Pipe FittingIndustryof the United States and Canada,AFL-CIOandReady Mixed Concrete,Inc. Case30-CC-144November 13, 1972DECISION AND ORDEROn June 22, 1971, Trial Examiner Alvin Liebermanissued the attached Decision in this proceeding.Thereafter, the Charging Party filed exceptions and asupporting brief, and the Respondents filed a jointbrief in opposition to the Charging Party's excep-tions.On January 3, 1972, oral argument, in whichthe Respondents and the Charging Party participat-ed,was held before the Board in Washington, D.C.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefsand finds merit in the Charging Party'sexceptions. Accordingly, the Board affirms the TrialExaminer's rulings, findings, conclusions, and rec-ommendations only to the extent consistent with thefollowing:The complaint alleged that Respondents violatedSection 8(b)(4)(i) and (ii)(B) of the Act. The TrialExaminer found several incidents of violation ofSection 8(b)(4)(i)(B)by Respondents Teamsters,Carpenters Union, Council, and Laborers, to whichno exceptions have been filed, but otherwise recom-mended dismissal of the complaint. The ChargingParty, Ready Mixed Concrete, Inc. (RMC), has filedexceptions to the dismissal.As set forth in detail in the Trial Examiner'sDecision,Respondent Teamsters embarked on acampaign to put RMC out of business because ofwhat the Teamsters believed was a breach ofconfidence by Leo Geis, owner of RMC, which is1Sailors'Union of the Pacific, AFL (Moore Dry Dock Company), 92NLRB 5472The Trial Examiner also found that TeamstersBusinessRepresentativeRickmeier's threat to Tiede's superintendent to put up a picket line unlessTiede discontinued its purchases of concrete from RMC did not violateSection 8(b)(4)(iiXB) of the Act because there was no evidence "that apicket linewas ever established or that the inducement offered byRickmeier was effective ...." A threat to an employer to picket is itselfsaid to have resulted in a heart attack suffered by theTeamsters secretary-treasurer,WilliamWetzel, Sr.As a first step in the campaign to achieve thisobjective, the Teamsters published and distributedleaflets to various business firms and others, includ-ing construction contractors, construction employ-ees, employees of industrial and commercial estab-lishments, officials and members of various labororganizations, and peoplein general,setting forthwhat the Teamsters alleged was Geis' perfidiousconduct and urging recipients not to patronize RMC.As the next step, the Teamsters began picketingconstruction sites at which RMC was supplyingconcrete. The pickets carriedsignsreferring to Geis'conduct toward Wetzel, Sr. At the Oakfield Schoolproject, where Wm. Tiede & Sons was engaged as thegeneral contractor, a business representative of theTeamsters, Eugene Rickmeier, approached Tiede'ssuperintendent and another individual employedthere, informed them that "scab concrete" was beingused, suggested that concrete be obtained from asource other than RMC, and threatened to put up apicket line unless this was done. At RMC's ownpremises no picketing was conducted.The Trial Examiner concluded that, inasmuch asthe picketing of the construction sites where RMCwas delivering concrete conformed with theMooreDry Dock'criteria, the picketing was lawful, eventhough its conceded object was to put RMC out ofbusiness.2 In this regard, we are persuaded that theTrial Examiner had a faulty view of the controllingprinciples and thus reached the wrong result.Section 8(b)(4) of the Act makes it an unfair laborpractice for a union(i) to engage in, or to induce or encourage anyindividual ... to engage in, a strike or a refusalin the course of his employmentto use,manufac-ture,process, transport, or otherwise handle orwork on any goods,articles,materials, or com-modities or to perform any services; or (ii) tothreaten, coerce, or restrain any person ...where in eithercasean object thereof is:(B) forcing or requiring any person tocease using, selling, handling, transporting,or otherwise dealing in the ,products of anyother producer, processor, or manufacturer,or to cease doing business with any othercoercive, whether or not the picketing is subsequently instituted,and if thethreat is intended to achieve an object prohibited by Section 8(b)(4)(B), asin this case,it is violative of Section 8(b)(4)(n)(B).We therefore find,contrary to the Trial Examiner, that Rickmeier's threat to Tiede violatedSection 8(b)(4)(n)(B)of the Act.International Union of Operating Engineers,Local Union No I2, AFL-CIO (Associated Independent Owner-Operators,Inc.),180 NLRB 293, 296.200 NLRB No. 41 254DECISIONSOF NATIONALLABOR RELATIONS BOARDperson . . . :ProvidedThat nothing con-tained in this clause (B) shall be construed tomake unlawful, where not otherwise unlaw-ful, any ... primary picketing.These provisions reflect "the dual congressionalobjective of preserving the right of labor organiza-tionsto bring pressure to bear on offending employ-ers in primary labor disputes and of shieldingunoffending employers and others from pressures incontroversies not their own."N.L.R.B. v. DenverBuilding and Construction Trades Council,341U.S.675, 692. Thus, aunion ispermitted to picket aprimary employer with whom it has a labor disputebut runs afoul of Section 8(b)(4) if it pickets orthreatens to picket a neutral employer with aproscribed object3 of enmeshing the neutral employ-er in a controversy not its own.Ascertaining a union's motivation becomes diffi-cult in casesinvolving an "ambulatory" or "com-mon" situswhere the primary and secondaryemployer are engaged in operations at the samelocation.4In assessingunion picketing activities atsuch locations the Board is confronted by thedifficultproblem that unrestrictedunionactivity,which is designed to turn away all who approach thesitus,would be inconsistent with the neutral employ-ers' intended immunity. Conversely, depriving aunion of all opportunity to picket the primaryemployer at the ambulatory or common situs mightrender its ability to bring any pressure on theprimary illusory when the primary employer's onlyplace of business in the geographic area is thecommonor ambulatory situs. In order to accommo-date these conflictinginterests,theBoard hasevolved criteria in theMoore Dry Dockcase designedto help resolve the question of whether a union hasthe proscribed motive of enmeshing neutral employ-3 It is unnecessary to find that thesoleobject of picketing is unlawful, anunlawful object is enough.N.L.R.B v.Denver Building and ConstructionTrades Council,341 U S. 675, 688-689,N LRB. v. Milk Drivers & DairyEmployees Local UnionNo. 584, IBT [Old Dutch Farms, Inc.],341 F.2d 29,32 (C.A.2), cert.denied 382 U.S. 816;N LR B. v. Milk Wagon Drivers'Union, Local 753 [Pure Milk Association],335 F.2d 326, 329 (C.A. 7),NewYork Mailers' Union No 6 [New York Herald Tribune, Inc ] v N.LR B.,316F.2d 371, 372 (C.A.D C.).4The line between legitimate primary,andunlawful secondary, activityis relatively easy to draw where primary and secondary employers haveseparate work sites;union activity occurring at the primary employer's ownpremises,and seeking no more than the disruption of his own normaloperations,isconsidered primary,whereas activity extending beyond thepremises of the primary employer to those of another employer, which isdesigned to disrupt the operations of the latter employer, is generallyconsidered secondary.Compare,International Rice MillingCo. v. N.L.R.B.,341U.S. 665, 672, withN L R.B. v. United Brotherhood of Carpenters andJoiners of America, District Council of Kansas City [Wadsworth BuddingCompany],184 F 2d 60 (C.A. 10), cert denied 341 U.S. 947. And see,generally,Retail Fruit&Vegetable Clerks Union,Local 1017[Crystal PalaceMarket] v. N.LR B,249 F.2d 591, 597-600 (C.A 9).5AlthoughMoore Dry Dockinvolved picketing at the common situs of asecondary employer,its rule has been extendedby theBoard to picketing aters when it pickets locations where both the primaryand secondary employer are present .5The criteria set forth inMoore Dry Dockare toassure that commonsituspicketing, to be lawful, isconducted in a manner that clearly indicates that theappeal of the picketing is directed only to theemployees of the primary employer. The Board andthe courts uniformly have held that picketing at acommon situs violates Section 8(b)(4)(i) and (ii)(B) oftheAct if any of the requirements ofMoore DryDockare disregarded, or if the picketing is in anyrespect conducted in a manner which demonstratesthat the intent and purpose of the picketing is toappeal to the employees of secondary employers.sN.L.R.B. v. Northern California District Council ofHod Carriers,389 F.2d 721 (C.A.9);Retail FruitClerks v. N. L. R. B., supra; N. L. R. B. v. Truck Drivers& Helpers Local Union No. 728 [National TruckingCompany],228 F.2d 791 (C.A. 5);N.L.R.B. v. ServiceTrade Chauffeurs, Salesmen & Helpers Local 145[Howland Dry Goods],191F.2d 65 (C.A. 2);N.L.R.B. v. Local Union No.55and Carpenters'District Council of Denver, supra; N.L.R.B. v. DenverBuilding and Construction Trades Council,219 F.2d870 (C.A. 10);Piezonki d/b/a Stone Steel Service v.N.L.R.B.,219 F.2d 879 (C.A. 4);Richfield Oil Corp.,95 NLRB 1191;Crystal Palace Market, supra.TheMoore Dry Docktests are not thesingle guidefor determining the legality of "common situs"picketing. They are, rather, "evidentiary in nature,and they are to be employed in the absence of moredirect evidence of the intent and purposes of thelabor organization."N.L.R.B. v. International HodCarriers,Building and Common Laborers' Union ofAmerica, Local No. 1140, AFL-CIO,285 F.2d 397,401 (C.A. 8), cert. denied 366 U.S. 903. Thus, merecompliance with the four requirements of theMooreDry Dockcase doesnot immunizea union's picketingthe situs of a primaryemployer where a secondaryor neutral employerisengaged.AmericanNewspaper Guild (Youngstown Arc EngravingCo.),153NLRB744,RetailFruit ifVegetable Clerks Union, Local 1017 (CrystalPalaceMarket),116 NLRB856, enfd.249 F.2d 591 (C.A. 9),Local UnionNo. 55, and Carpenters'DistrictCouncil ofDenver andVicinity (Professionaland BusinessMen's LifeInsuranceCompany),108 NLRB363, enfd. 218 F.2d226 (C.A 10).6Picketing constitutes"inducement or encouragement"of individualswithin the meaning of Section8(b)(4)(i)(B) and "coercion or restraint" ofpersons within the meaning of Section8(b)(4XiiXB).N.L.R.B.v. Internation-al Hod Carriers, Local 1140 [Economy Farms],285 F.2d 397 (C.A 8), cert.denied 366U.S. 903,N.L.R B v.PlumbersUnion of Nassau County, Local457[BomatPlumbing & Heating],299F.2d 497 (C.A. 2). It is likewise wellsettled that a threat of picketing or a work stoppage violates Section8(b)(4)(u)(B).NL R B v Highway Truck Drivers and Helpers, Local No 107[Riss & Co.], 300 F.2d 317 (CA3); Local 810,InternationalBrotherhood ofTeamsters(Fein Can Corp.),131 NLRB59, enfd.229 F.2d 636 (C.A. 2) TheBoard and the courts have also uniformly held that successful inducementor encouragementof workmento cease performing services necessarilyrestrainsor coercestheir employer.N.L.R.B.v.Local 3, InternationalBrotherhoodof ElectricalWorkers [New York Telephone Co.],325 F.2d 561(C.A. 2). GENERAL TEAMSTERS LOCAL NO.126255and other conduct, for a union may, by its otherconduct, reveal that its objective is secondary.? Thus,if the picketing is directed at the primary employer itwillbe regarded as primary and lawful, but if apurposeful effort is made to direct it at the neutralsthatwork at a common site the activity will beviewed as secondary and unlawful .8 The Board andthe courts have uniformly held that direct appeals tosecondary employees or other regular common situstenants have in effect negated the conditions re-quired inMoore Dry Dockto justify picketing, andhave exceeded the limits of permissible primaryactivity and constituted violations of the secondaryboycott provisions of the Act.Crystal Palace Market,supra' Gonzales Chemical Industries, Inc.,128 NLRB1352;Highway Truckdrivers and Helpers, Local No.107 (Riss & Company, Inc.),130 NLRB 943, enfd. 300F.2d 317 (C.A. 3). As was stated in this regard by theUnited States Court of Appeals for the Ninth Circuitin N.L.R.B. v. Northern California District Council ofHod Carriers,389 F.2d 721, 725:Respondent next argues that the picketing wasprimary and not secondary in nature in that itcompliedwith the requirements for primarypicketing established by the Board inMoore DryDock Co.,92 NLRB 547 (1950). It would appearthat its reliance on this doctrine is misplaced.Moore Dry Dockdoes not establish a formulawhereby picketing with a secondary object can bedone lawfully.' Rather it simply establishes [an]evidentiary aid for the Board to determine theobject of picketing where the other evidence isequivocal.The Board is not bound by theinference of lawfulness from compliance with theMoore Dry Dockstandards.SuperiorDerrickCorp. v. N.L.RB.,273 F.2d 891, 895-897 (5th Cir.1960), cert. denied,Seafarers International Unionof North America, Atlantic and Gulf Desto, etc. v.N L.R.B.,364 U.S. 816 . . . (1960);Retail Fruitand Vegetable Clerks Union v. N.LRB., 249F.2d5911, 596-599 (9th Cir. 1957);N.L.R.B. v. GeneralDrivers,Warehousemen and Helpers, Local 968,225F.2d 205, 209-210 (5th Cir. 1955), cert.denied, 350 U.S. 914... (1955).7 "The umon's object maybe inferredfrom its act." NewYork Mailers'Union v. N.L.R B,316, F.2d 371, 372 (C.A D.C.). "In the absence ofadmissionby the Unionof an illegal intent,the nature of acts performedshows the intent.""SeafarersInternational Union [SaltDome Production Co.]v.N L R B.,265 F.2d 585, 591 (C.A D.C.), quoted with approval inLocal761,ElectricalWorkers [General Electric Company] v. N L.R B.,366 U.S.667, 674.8 It'iswell settled that picketingis a "signal"to the initiated regardless ofthe messageit conveys. As the courtshave recognized,the "normalpurposeof a picket line is to persuade employees notto cross it." N.LR B. v. DallasGeneral Drivers, Local No. 745 [Associated Wholesale Grocery of Dallas],264F 2d 642, 648 (C.A. 5), cert denied 361 U.S. 814Picketing is essentially asignal to organized economic actionbacked bygroup discipline. SeeN.LRB. v. Denver Buildingand ConstructionTrades Council [Gould &Preisner],341U.S. 675, 690. "The objectives of any picketinginclude aInLocal 761, ElectricalWorkers v. N.L.R.B., supra,theSupreme Court recognized the propriety ofapplying theMoore Dry Dockcriteria and of lookingto other evidence "themeanstowhich a unionresorts in promotingits cause" in order to determinein common situscases whether the impact of thepicketing on the neutral employees who work therewas merely an incident of activity directed at theprimary employer or whether a deliberate attemptwas made to induce "those employeesto engage inconcerted conduct against their employer in order toforce himto refuseto deal with the struck employer."366 U.S. at673-674.With the above principles in mind, we proceed to aconsideration of all the evidence bearing on theTeamsters object in carrying on its picketing activi-ties.Upon such consideration, we are persuaded thatthepicketingat the construction projects hereinvolved was not conducted in a manner uninhibitedby "restraintconsistentwith the right of neutralemployers to remain uninvolved in the dispute."Retail Fruit Clerks Union v. N.L.R.B., supraat 599.We note, first, that the Teamsters admits that theobject of its picketing and other conduct was to putRMC out of business. Realistically appraised, suchobjectcould only be accomplished by causingRMC's customers to cease doingbusinesswith it. Inview of Respondent's admitted object, it couldhardly be said that the "cease-doing business"purpose was merely incidental to what in othercircumstancesmight have been a legitimate primarypicket line; the prohibited object was, rather, thesole, all consuming aim of the picketing.Further, it appears to us that when the Teamstersfound out that its handbilling did not accomplish theresult of curtailing RMC's operations, it turned topicketing as the means for attaining its objective. Itchose picketing becauseitwas "more dramatic"; itgot people to stop; and it was more effective thanmere handbilling. It changed its methods eventhough that meant a substantially greater expense toit.However, instead of picketing at the premises ofRMC,9 where the appeal of its picket,line would havebeen directed solely at RMC's employees severaldesire to influence others from withholding from their employer theirservices or trade."Local 761, InternationalUnion of Electrical;Radio &MachineWorkers [General Electric] v. N.L.R.B.,366 U.S. 667y 673 "Theloyalties and responsesexacted bypicket lines are unlike those flowing fromappeals bywritten word."Hughes v. SuperiorCourt of California,339 U.S.460, 465.Picketing is commonlyemployed"to conscript neutrals having norelation to the dispute."Carpenters &JoinersUnionof America, Local No213 v Ritters Cafe,315 U.S. 722, 728. "The reluctanceofworkersto cross apicket hne is notorious."Printing Specialtiesand PaperConverters UnionLocal 388v Le Baron,171 F.2d 331, 334 (C.A 9). "A picketline may induceaction of one kind or another, quite irrespective of the nature of the ideaswhich are being disseminated" Bakery & Pastry Drivers & Helpers Local 802v.Wohl,315 U.S 769,776-777.9Chairman Miller woulddoubt thelegitimacy even of such picketing,where thesole objectthereof is a "cease-doing business" object. Normally,(Continued) 256DECISIONSOF NATIONALLABOR RELATIONS BOARDtimes during the course of the day, the Teamsters setup picket lines at construction sites where RMC wasdelivering concrete and where construction contrac-tors' employees were also engaged at work.'° It thusappears quite obvious that Teamsters directed theappeal of its picket lines toward the employees of thecontractors rather than toward the RMC employees,who could have been reached at the plant of RMC,where no picketing took place. Moreover, we notethat some of such picketing took place on streetsadjacent to areas some distance removed fromentrances to the constructionsitesthrough whichRMC's concrete was delivered and on abuttingstreets.11 If the picketing were directed solely atRMC's employees, we fail to understand the need topicket along the full frontage of the construction sitesand on abutting public streets instead of restrictingsuch picketing to the points of ingress and egress ofRMC's truckdrivers. On the contrary, it appears to usthatTeamsters deliberately attempted to enmeshneutrals in its dispute with RMC by appealing tosuch neutrals' employees. This we find particularlytrue in the case of picketing at the Gross Terminal.As previously noted, in addition to picketing,Teamsters engaged in oral inducement of an employ-ee of a neutral contractor on at least one construc-tion project and in threats of picketing. We areconvinced that the Teamsters' picketing was notengaged in so as to have as little impact on neutralemployers and employees as possible, but, instead,was directed at them. The Teamsters made no effortto insulate employers with whom it had no disputeand to insure that its activities did not result in workstoppage or disruption of business. The facts devel-oped in the case, viewed in the light of settledprinciples, show that the Teamsters picketing andother conduct violated Section 8(b)(4)(i) and (ii)(B)of the Act. Common situs picketing is neverprivilegedwhen it is directed, as it was here, atneutral employees and their employers.N.L.R.B. v.CarpentersDistrictCouncil of Kansas City [KaazWoodwork Company],383 F.2d 89 (C.A. 8);N.L.R.B.v.Hod Carriers, supra; Teamsters, Chauffeurs &Helpers Union, Local 279 (Wilson Teaming Company),140 NLRB 164;International Brotherhood of Electri-calWorkers,LocalUnionNo. 11 (L. G. ElectricContractors, Inc.),154 NLRB 766;Carpenters DistrictCouncil of Kansas City (J. E. Dunn ConstructionCompany),158NLRB269; Local 25, Internationalthe incidental secondary effects of primary picketing are regarded asinevitable incidental effects of protected primary activity. But, in theChairman'sview,this reasoningloses its forcewhen the soleannouncedpurpose of the activity is an object proscribed by the statute10 InInternationalBrotherhood of Electrical Workers, Local 861 (PlaucheElectric, Inc.),135 NLRB 250, 254, the Board stated that it would considerthe place of picketing "as one circumstance,among others,in determiningan object of the picketing."Brotherhood of ElectricalWorkers (Building TradesEmployersAssociation),169NLRB 856;UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry (A & B Plumbing,Inc.),171NLRB 498;Local 134, InternationalBrotherhood of Electrical Workers (Polly Electric Co.),175 NLRB 507;Drivers,Warehouse & Dairy Employ-ees,Local No. 75 (Seymour Transfer, Inc.),176 NLRB530;IronWorkers Local Union 167 (Tayloe GlassCo.), 180 NLRB 201.Picketing by other Respondent UnionsJohn Sharkey was a business representative ofRespondent Plumbers. He was also a member of theboard of directors of Workshops, Inc., a charitablecorporation.When Workshops proposederecting anew building, Sharkey became a member of itsbuilding committee. RMC received a contract todeliver part of the concrete for the new building.Sharkey resented the award of this contract to RMC,a nonunion firm, and threatened to picket theproject.On June 29, 1970, he went to the project,found TeamstersBusinessRepresentative Rickmeierpicketing, took a picket sign from Rickmeier's car,and began to picket on one of thestreetsabutting theproject while RMC's trucks were making deliveries.After about 30 minutes, he stopped picketing. ThePlumbers had not authorized the picketing; in fact,its executive board reprimanded him for having doneso.However, the Plumbers took no steps openly todisavow Sharkey's picketing conduct. The TrialExaminer found that the Plumbers was not responsi-ble for Sharkey's conduct because Sharkey waspicketing the Workshops project not in his capacityas a Plumbers agent, but as an individual "givingvent to his outrage at having been, he thought, lied toand made a fool of by Workshops." We do not agreewith this exculpation of Respondent Plumbers.Sharkey was a known business representative of thePlumbers. Anyoneseeinghim picket would naturallyassume that he was acting in his capacity as suchagent.Although the Plumbers privately reprimandedhim for his picketing activity, it took no stepspublicly to repudiate his conduct and thus to undothe effect of his otherwise unlawful picketing. Underthese circumstances, we find that the RespondentPlumbers is responsible for his conduct and that it11United Brick andClayWorkers of Americav.Deena Art ware,Inc,198F.2d 637 (C.A 6), cert.denied 344U.S. 897;AmarilloGeneral Drivers, LocalUnion No 577 (Crowe-Gulde Cement Company),122 NLRB 1275, enfd. 273F.2d 519 (C.A.D.C.);DallasGeneralDrivers,Local 745 (Dallas CountyConstructionEmployer'sAssociation,Inc.),124 NLRB696, enfd. as modified281 F.2d 593,and as further modified on denial of rehearing 281 F.2d at 596(C A. 5, 1960),cert. denied365 U.S. 826;Union de Trabajadores(GonzalezChemical Industries,Inc),128 NLRB 1352. GENERAL TEAMSTERS LOCAL NO. 126thereby violated Section 8(b)(4)(i) and (ii)(B) of theAct.12Warren Tupper was a business representative ofRespondent Operating Engineers. On November 18,1970,he and Teamsters Business RepresentativeRickmeier were inspecting projects at which mem-bers of their respective unions were working. Upontheir arrival at the Fond Du Lac Mental HealthCenter construction project they found RMC trucksdeliveringconcrete.Soon thereafter,Rickmeierbegan picketing the project. Rickmeier asked Tupperto join him in the picketing. Tupper did so, and bothpicketed as long as RMC's trucks remained at thesite.When Geis asked Tupper the reason for hispicketing,Tupper replied "birds of a feather sticktogether." The Trial Examiner found that Tupper'spicketing was accidental and was not the result of ajoint venture of the Operating Engineers and theTeamsters to further the campaign of the Teamsters.However, whether or not the Operating Engineerswas engaged in a joint venture with the Teamsters,Tupper's picketing was engaged in as a representa-tive of the Operating Engineers and was as unlawfulas that of Rickmeier since it had the same object.Respondent Operating Engineers, as Tupper's princi-pal,was therefore responsible for his conduct.Accordingly, we find that by Business RepresentativeTupper's picketing of the Fond Du Lac MentalHealth Center project Respondent Operating Engi-neers violated Section 8(b)(4)(i) and (ii)(B) of theAct.13THE REMEDYHaving found that Respondents Teamsters, Car-penters, Council, Laborers, Plumbers, and OperatingEngineers have engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(i) and (ii)(B) oftheAct, we shall order them to cease and desisttherefrom and to take such affirmative action as willeffectuate the purposes of the Act.AMENDED CONCLUSIONS OF LAWDeleteConclusions of Law 2-13 and substitutetherefor the following:2.RMC, Workshops, Rosenthal, Gross, Smith,Tiede, Hennes, and Baumhardt are persons engagedinan industry affecting commerce within themeaning of Section 8(b)(4) of the Act.3.Respondents are labor organizations within themeaning of Section 2(5) of the Act.12Milk Wagon Drivers, Local 753 v. Meadowmoor Dairies,312 U.S. 552,556; United Brotherhood of Carpenters & Joiners of America, Local Union No2067 (Batterman Construction,Inc),166 NLRB532;International Brother-hood of Teamsters, Local Union No. 377 (All-American Stamp and PremiumCorporation),159 NLRB1313;International Longshoremen's and Warehouse-men's Union,Local 8 (General Ore, Inc.),124 NLRB 626.2574.By inducing and encouraging an individualemployed by Tiede to engage in a strike or a refusalin the course of his employment to perform anyservices, an object thereof being to force or requireTiede to cease using, handling, transporting, orotherwise dealing in products supplied by RMC andto cease doing business with RMC, RespondentTeamsters Union has engaged, and is engaging, inunfair labor practices within the meaning of Section8(b)(4)(i)(B) of the Act.5.By inducing and encouraging an individualemployed by Smith to engage in a strike or refusal inthe course of his employment to perform anyservices, an object thereof being to force or requireSmith to cease using, handling, transporting, orotherwise dealing in products supplied by RMC andto cease doing business with RMC, RespondentsCarpentersUnion and Council have engaged, andare engaging, in unfair labor practices within themeaning of Section 8(b)(4)(i)(B) of the Act.6.By inducing and encouraging an individualemployed by Smith to engage in a strike or a refusalin the course of his employment to perform anyservices, an object thereof being to force or requireSmith to cease using, handling, transporting, orotherwise dealing in products supplied by RMC andto cease doing business with RMC, RespondentLaborers Union has engaged, and is engaging, inunfair labor practices within the meaning of Section8(b)(4)(i)(B) of the Act.7.Respondent Teamsters Union did not threaten,coerce, or restrainHutter within the meaning ofSection 8(b)(4) of the Act.8.RespondentTeamstersviolatedSection8(b)(4)(i) and (ii)(B) of the Act by its picketing of thevarious construction sites at which RMC was makingdeliveries of concrete and by its threat to picket theOakfield School project unless Tiede obtained itsconcrete from a source other than RMC.9.RespondentPlumbersviolatedSection8(b)(4)(i) and (ii)(B) of the Act by Business Repre-sentativeSharkey's threats of picketing and hispicketing of the Workshops construction site.10.RespondentOperatingEngineersviolatedSection 8(b)(4)(i) and (ii)(B) of the Act byBusinessRepresentative Tupper's picketing of the Fond DuLac Mental Health Center site.11.Respondents Carpenters, Council, and Labor-ers did not threaten, coerce, or restrain Smith withinthe meaning of Section 8(b)(4) of the Act.12.Respondent Laborers did not engage in unfair13 See fn.12,supra.The TrialExaminer concluded that Respondentshave not engagedin a joint venture in furtherance of a campaign byTeamsters to drive RMC out ofbusiness. Since wehave foundthat eachRespondent has independentlyengaged inconduct proscribed by Section8(b)(4)(B) of the Act,we need not,and do not,pass upon the joint venturetheory of the General Counsel's complaint. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor practices by reason of the activities of HaroldLaShay in connection with the erection of theWorkshops' new building.13.The unfair labor practices engaged in by theRespondents Teamsters, Carpenters, Council, Labor-ers,Plumbers, and Operating Engineers set forth intheabove Conclusions of Law affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section10(c) of the Act, we hereby issue the following:ORDER1.Respondent General Teamster, Warehouse andDairy Employees Union Local No. 126, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,its officers, agents, and representatives, shall:1.Cease and desist from:(a) Inducing or encouraging any individual em-ployed by Workshops, Inc.; John Hennes TruckingCompany; Baumhardt Sand and Gravel; RosenthalConstruction Co., Inc.; Gross Construction Co., Inc.;Charles D. Smith and Son, Inc.; and Wm. Tiede &Sons or any other person engaged in commerce or inan industry affecting commerce, by means ofpicketing, orders, directions, instructions, requests, orappeals, or by permitting any such to remain inexistence or effect, to engage in a strike or a refusalin the course of his employment to use, manufacture,process, transport, or otherwise handle or work onany goods, articles, materials, or commodities or toperform any services, where an object thereof is toforce or require the said persons, or any other person,to cease using, selling, handling, transporting, orotherwise dealing in the products of, or to ceasedoing business with, Ready Mixed Concrete, Inc.(b)Inanymanner threatening, coercing, orrestrainingWorkshops, Inc.; John Hennes TruckingCompany; Baumhardt Sand and Gravel; RosenthalConstruction Company, Inc.; Gross ConstructionCo., Inc.; Charles D. Smith and Son, Inc.; and Wm.Tiede& Sons, or any other person engaged incommerce or in an industry affecting commerce,where an object thereof is to force or require the saidpersons, or any other person, to cease using, selling,handling, transporting, or otherwise dealing in theproducts of, or to cease doing business with, ReadyMixed Concrete, Inc.2.Take the following affirmative action which, itis found, will effectuate the policies of the NationalLabor Relations Act, as amended:(a) -Post at its offices and meeting halls copies ofthe attached notice marked "Appendix A." 14 Copiesof said notice, on forms provided by the RegionalDirector for Region 30, after being duly signed by itsauthorized representative, shall be posted by Re-spondent Teamsters immediately upon receipt there-of, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by it to insure thatsaid notices are not altered, defaced, or covered, byany other material.(b)Deliver to the Regional Director for Region 30signed copies of said notice in sufficient number forposting by Workshops, Inc.; JohnHennesTruckingCompany; Baumhardt Sand and Gravel; RosenthalConstruction Company, Inc.; Gross ConstructionCo., Inc.; Charles D. Smith and Son, Inc.; and Wm.Tiede & Sons, they being willing, at all locationswhere notices to their employees are customarilyposted.(c)Notify the Regional Director for Region 30, inwriting,within 20 days from the date of this Order,what steps Respondent Teamsters has taken tocomply herewith.II.Respondent Local #782, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, itsofficers, agents, and representatives, shall:1.Cease and desist, by means of orders, direc-tions,instructions,requests,or appeals, or bypermitting any such to remainin existenceor effect,from inducing or encouraging any individual em-ployed by Charles D. Smith and Son, Inc., or anyother person engaged in commerce or in an industryaffecting commerce, to engage in a strike or a refusalin the course of his employment to use, manufacture,process, transport, or otherwise handle or work onany goods, articles, materials, or commodities or toperform any services, where an object thereof is toforce or require Charles D. Smith and Son, Inc., orany other person,to cease using,handling, transport-ing, or otherwise dealing in the products of, or toceasedoing business with, Ready Mixed Concrete,Inc.2.Take the following affirmative action which, itis found, will effectuate the policies of the NationalLabor Relations Act, as amended:(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix B." 15 Copiesof said notice, on forms provided by the RegionalDirector for Region 30, after being duly signed by itsauthorized representative,shall be posted by Re-spondent Carpenters immediately upon receipt there-14 In the event that this Order is enforced by a Judgment of a Unitedpursuant to a Judgment of the United States Court of Appeals enforcing anStates Court of Appeals, the words in the notice reading "Posted by OrderOrder of the National Labor Relations Board "of the National Labor Relations Board" shall be changed to read "Posted15See fn.14, supra GENERAL TEAMSTERS LOCAL NO. 126of, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by it to insure thatsaid notices are not altered, defaced, or covered byany other material.(b) Deliver to the Regional Director for Region 30signed copies of said notice in sufficient number forposting by Charles D. Smith and Son, Inc., it beingwilling, at all locations where notices to its employeesare customarily posted.(c)Notify the Regional Director for Region 30, inwriting,within 20 days from the date of this Order,what steps Respondent Carpenters has taken tocomply herewith.III.RespondentBuildingandConstructionTrades Council of Fond Du Lac County, its officers,agents, and representatives, shall:1.Cease and desist, by means of orders, direc-tions,instructions,requests,orappeals,orbypermitting any such to remain in existence or effect,from induci. g or encouraging any individual em-ployed by Charles D. Smith and Son, Inc., or anyother person engaged in commerce or in an industryaffecting commerce, to engage in a strike or a refusalin the course of his employment to use, manufacture,process, transport, or otherwise handle or work onany goods, articles, materials, or commodities or toperform any services, where an object thereof is toforce or require Charles D. Smith and Son, Inc., orany other person, to cease using, handling, transport-ing, or otherwise dealing in the products of, or tocease doing business with, Ready Mixed Concrete,Inc.2.Take the following affirmative action which, itis found, will effectuate the policies of the NationalLabor Relations Act, as amended:(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix C." 16 Copiesof said notice, on forms provided by the RegionalDirector for Region 30, after being duly signed by itsauthorized representative, shall be posted by Re-spondent Council immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by it to insure thatsaid notices are not altered, defaced, or covered byany other material.(b) Deliver to the Regional Director for Region 30signed copies of said notice in sufficient number forposting by Charles D. Smith and Son, Inc., it beingwilling, at all locations where notices to its employeesare customarily posted.259(c)Notify the Regional Director for Region 30, inwriting,within 20 days from the date of this Order,what steps Respondent Council has taken to complyherewith.IV.Respondent Local # 1086, International HodCarriers, Building and Common Laborers Union ofAmerica, AFL-CIO, its officers, agents, and repre-sentatives, shall:1.Cease and desist, by means of orders, direc-tions,instructions,requests,or appeals, or bypermitting any such to remain in existence or effect,from inducing or encouraging any individual em-ployed by Charles D. Smith and Son, Inc., or anyother person engaged in commerce or in an industryaffecting commerce, to engage in a strike or a refusalin the course of his employment to use, manufacture,process, transport, or otherwise handle or work onany goods, articles, materials, or commodities or toperform any services, where an object thereof is toforce or require Charles D. Smith and Son, Inc., orany other person, to cease using, handling, transport-ing, or otherwise dealing in the products of or tocease doing business with, Ready Mixed Concrete,Inc.2.Take the following affirmative action which, itis found, will effectuate the policies of the NationalLabor Relations Act, as amended:(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix D." 17 Copiesof said notice, on forms provided by the RegionalDirector for Region 30, after being duly signed by itsauthorized representative, shall be posted by Re-spondent Laborers immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by it to insure thatsaid notices are not altered, defaced, or covered byany other material.(b) Deliver to the Regional Director for Region 30signed copies of said notice in sufficient numbers forposting by Charles D. Smith and Son, Inc., it beingwilling, at all locations where notices to its employeesare customarily posted.(c)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps Respondent Laborers has taken tocomply herewith.V.Respondent Local #206, United Associationof Journeymen and Apprentices of the Plumbing andPipeFitting Industry of the United States andCanada, AFL-CIO, its officers, agents, and repre-sentatives, shall:1.Cease and desist from:16 See fn.14, supra.17 See fn. 14,supra. 260DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Engaging in, or inducing or encouraging anyindividualemployed byWorkshops,Inc.,RosenthalConstruction Company,Inc.,or any other personengaged in commerce or in an industry affectingcommerce,to engage in a strike or a refusal in thecourse of his employment to use,manufacture,process, transport,or otherwise handle or work onany goods,articles,materials,or commodities or toperform any services,where an object thereof is toforce or requireWorkshops,Inc.,Rosenthal Con-structionCompany,Inc.,or any other person, tocease using,handling,transporting,or otherwisedealing in the products of, or to cease doing businesswith,Ready Mixed Concrete, Inc.(b)Threatening, coercing,or restrainingWork-shops, Inc., Rosenthal Construction Company, Inc.,or any other person engaged in commerce or in anindustry affecting commerce,where an object thereofis to force or requireWorkshops,Inc.,RosenthalConstructionCompany,Inc., or any other person, tocease using, selling,handling,transporting,or other-wise dealing in the products of, or to cease doingbusiness with,Ready Mixed Concrete, Inc.2.Take thefollowing affirmative action which, itis found,will effectuate the policies of the NationalLaborRelations Act, as amended:(a)Post at its business offices and meeting hallscopies of the attached notice marked"AppendixE." 18 Copies of said notice,on forms provided by theRegional Director for Region 30, after being dulysigned by its authorized representative,shallbeposted byRespondent Plumbers immediately uponreceipt thereof,and be maintainedby it for 60consecutivedaysthereafter,in conspicuous places,including all places where notices to members arecustomarily posted.Reasonable steps shall be takenby it toinsure that said notices are not altered,defaced,or coveredby any othermaterial.(b) Deliver to the Regional Director for Region 30signed copies of said notice in sufficient number forposting byWorkshops,Inc.,and Rosenthal Con-structionCompany,Inc., it being willing, at alllocations where notices to its employees are custom-arilyposted.(c)Notifythe Regional Director for Region 30, inwriting,within 20daysfrom the date of this Order,what steps Respondent Plumbers has taken tocomplyherewith.VI.RespondentLocal # 139,InternationalUn-ion of Operating Engineers,AFL-CIO,its officers,agents, and representatives, shall:1.Cease and desist from:(a)Engaging in or inducing or encouraging anyindividualemployed by CharlesD. Smith and Son,Inc., or any other person engaged in commerce or inan industry affecting commerce, to engage in a strikeor a refusal in the course of his employment to use,manufacture, process, transport, or otherwise handleorwork on any goods, articles, materials, orcommodities or to perform any services, where anobject thereof is to force or require Charles D. Smithand Son, Inc., or any other person, to cease using,handling, transporting, or otherwise dealing in theproducts of, or to cease doing business with, ReadyMixed Concrete, Inc.(b) Threatening, coercing, or restraining Charles D.Smith and Son, Inc., or any other person engaged incommerce or in an industry affecting commerce,where an object thereof is to force or require CharlesD. Smith and Son, Inc., or any other person, to ceaseusing,selling,handling, transporting, or otherwisedealing in the products of, or to cease doing businesswith, Ready Mixed Concrete, Inc.2.Take the following affirmative action which, itis found, will effectuate the policies of the NationalLabor Relations Act, as amended:(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix F." 19 Copiesof said notice, on forms provided by the RegionalDirector for Region 30, after being duly signed by itsauthorized representative, shall be posted by Re-spondent Operating Engineers immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby it to insure that said notices are not altered,defaced, or covered by any other material.(b) Deliver to the Regional Director for Region 30signed copies of said notice in sufficient numbers forposting by Charles D. Smith and Son, Inc., it beingwilling, at all locations where notices to its employeesare customarily posted.(c)Notify the Regional Director for Region 30, inwriting,within 20 days from the date of this Order,what steps Respondent Operating Engineers hastaken to comply herewith.IT IS FURTHER ORDERED that in all other respectsthe complaint be, and it hereby is, dismissed.MEMBERSFANNING AND JENKINS, dissenting in part:With one modification, we would affirm the TrialExaminer's Decision and issue an appropriate orderto remedy the violation found by the Trial Examiner.We wish to make it clear at the outset that we donot condone, in the circumstances of this case, thedecision and attempt of Respondent Teamsters topicket Charging Party Ready Mixed Concrete withan objective of driving it out of business. Our18 See In. 14,supra.19 See In.14, supra. GENERAL TEAMSTERSLOCAL NO.126261disapproval of such conduct, however, does notpersuade us that we should join our colleagues intheir decision.We are convinced their decision is aserious distortion of the law as to what constitutesunlawful secondary activity within the meaning ofSection 8(b)(4)(i)(ii)(B) of theAct.We thereforedissent in part from our colleagues' decision.Our colleagues state that the law regarding com-mon sites picketing permits only such picketing as"isdirected only to the employees of the primaryemployer" and that such picketing is unlawful if it is"in any respect conducted in a manner whichdemonstrates that the intent and purpose of thepicketing is to appeal to the employees of secondaryemployers."Although our colleagues cite what isnumerically an impressive list of case citations forthese propositions, they neglect to apply relevantprinciples of law set forth in two of the recentSupreme Court decisions in this area. This omissionhas, we believe, caused them to make only half therequired analysis in this case.In theGeneral Electric20andCarrier21cases, theSupreme Court plainly indicated that it is no longersufficient, if it ever was, to determine with respect toambulatory or common situs picketing whether thepicketing was addressed to employees other than theprimary employees. It is necessary to determine thenature of the appeals, if any, to such other employ-ees, as well as the relationship of the work tasksperformed by such employees, to those performed bythe primary employees. Thus, inGeneral Electric,theCourt, taking care to distinguish between legitimate"primary activity" and banned "secondary activity"instructed:Almost all picketing, even at the situs of theprimary employer and surely at that of thesecondary, hopes to achieve the forbidden objec-tive,whatever other motives there may be andhowever small the chances of success."Butpicketing which induces secondary employees torespect a picket line is not the equivalent of picketingwhich has an object of inducing those employees toengage in concerted conduct against their employerin order to force him to refuse to deal with the struckemployer.[Emphasis supplied.]22The italicized sentence states the issue which theBoard must decide in this case, namely did Respon-dent Teamsters picket Ready Mixed trucks for theobject of inducing employees of Ready Mixed'scustomers to take action against their employers toforce them to cease dealing with Ready Mixed, ordid Respondent Teamsters seek merely to inducesuch employees to respect the picket line thrown uparound Ready Mixed's cement trucks as deliverieswere being made to Ready Mixed's customers.The answer to such question cannot be found in ananalysis which simply determines that the picketingunion was not interested in appealing to ReadyMixed's employees. For the Supreme Court in theCarriercase expressly rejected the view of the Courtof Appeals for the Second Circuit "that picketing atthe site of a strike could be directed at secondaryemployees only where incidental to appeals toprimary employees." The Court stated:It seemsclear that the rejection of the Board'sposition inGeneral Electric[that picketing with anobject of enmeshing employees of neutral em-ployers in a dispute with a primary employer isper se unlawful] leaves no room for the evennarrower approach of the Court of Appeals in thiscase,which is that the picketing at the site of astrike could be directed at secondary employeesonlywhere incidental to appeals to primaryemployees. Under thistest,no picketing at gatesused only by employees of delivery men would bepermitted, a result expressly disapproved by theCourt inGeneral Electric:"On the other hand, if aseparate gatewere devised for regular plantdeliveries, the barring of picketing at that locationwouldmake a clear invasion on traditionalprimary activity of appealing to neutral employ-eeswhose tasks aid the employer's everydayoperations." 366 U.S., at 680-681....We thinkGeneral Electric'sconstruction ofthe proviso to § 8(b)(4) (B) is sound and we willnot disturb it. The primary strike, which isprotected by the proviso,isaimedat applyingeconomic pressure by halting the day-to-dayoperations of the struck employer. But Congressnot only preserved the right to strike; it also saved"primary picketing" from the secondary ban.Picketing has traditionally been a major weaponto implement the goals of a strike and hascharacteristically been aimed at all those ap-proaching the situs whose missionisselling,delivering or otherwise contributing to the opera-tions which the strike is endeavoring to halt. Inlight of this traditional goal of primary pressureswe think Congress intended to preserve the rightto picket during a strike a gate reserved foremployees of neutral delivery men furnishingday-to-day service essential to the plant's regularoperations.23 [Citationsof legislativehistoryomitted.]It is clear that Ready Mixed was in the business ofpreparing,selling,and delivering to customers at20Local 761, International Union of Electrical, Radio & Machme Workers,376 U.S. 492.AFL-CIO [General Electric Company] v. N.L.R.B,366 U.S. 668.22 366 U.S. at 673-674.21United Steelworkers of America AFL-CIO [Carrier Corp.] v. N I.R.B.,23 376 U.S. 498-499 262DECISIONSOF NATIONALLABOR RELATIONS BOARDconstruction sites ready mixed concrete. It can not bedisputed that the receipt and unloading of thisconcrete by employees of Ready Mixed's customersat the site of delivery is a "task aid[ing ReadyMixed's] every day operations." Consequently, therecan be no doubt that the employees of ReadyMixed's customers fall within the class of employeestowhom the Respondent Union could legitimatelymake primary appeals in support of its primary labordispute with Ready Mixed. Of course,it isnecessaryto determine whether such appeals as were madewere limited to inducements to respect the picket lineor whether they went beyond such limited induce-ments and sought to induce such employees to striketheir own employer because it was doingbusinesswith Ready Mixed.The Board has long utilized the so-calledMooreDry Dockteststo aid it in determining whetherpicketing and attendant picketlineappeals areprimary in nature. These standards are applied as theSupreme Court noted approvingly inGeneral Electri-cal24irrespective of whether the commonsitus isowned by the primary employer or by a neutralemployer, though the Court warned against a toomechanistic application of those standards "so that aviolation of one of the standards [is] taken to bepresumptiveof illegalactivity." 25The Trial Examiner carefully evaluated the picket-ing at issue in this caseagainsttheMoore Dry Dockstandards,26 and found with respect to RespondentTeamsters picketing that it conformed to thosestandards.Our colleagues do not seriously disputethe correctness of his findings in this respect, thoughthey do question why Respondent Teamsters did notlimititspicketing solely to the entrances of theprojects where Ready Mixed was delivering concrete,but instead picketed along borders of the sites. Buttheir questioning goes not to a concern with whetherthe picketing was limited to places reasonably closeto the sites of the dispute, as it clearly was.27 Ratherthey are concerned with the conclusion that a failureto so limit the picketing demonstrates that Respon-dent was appealing to employees of the neutralemployers, not to Ready Mixed's employees. Onecan agree, with their factual conclusion but not withtheir legal conclusion, for as indicated above theSupreme Court has rejected an approach whichfocuses on that narrow question as being insufficientto establish a violation of Section 8(b)(4)(B).As we are satisfied that Respondent Teamstersclearly attempted to conform its picketing of ReadyMixed's trucks to theMoore Dry Docktests, and wassuccessful in so doing, and as we are convinced,moreover, that those tests aptly serve to distinguishpicketing which merely serves to induce employees torespect the picket line from picketing whichis aimedat inducing employees of neutral employers them-selves to engage in a strike against their ownemployer, we find that Respondent Teamsters didnot,by engaging in picketing in conformity withthose standards, violate Section 8(b)(4)(B).Notwithstanding the foregoing, we are in agree-ment with the Trial Examiner that RespondentTeamsters' appeal to employees of a neutral employ-er (Wm. Tiede &Sons) at the Oakland School projectto refrain from working if the site were picketed wasan unlawful inducement in violation of Section8(b)(4)(i)(B). The inducement was not clearly limitedto a request to honor the promised picket line only solong as it was lawfully maintained. We would furtherfind that this inducement, also made as it was toTiede's superintendent, was a threat to maintain apicket line for the purpose indicated in the unlawfulinducement to the employees present. Accordingly,we would also find that Respondent Teamstersviolated Section 8(b)(4)(ii)(B) by such threat. In allother respects, we agree with the Trial Examiner'sfindings, conclusions, and recommendations. Ac-cordingly, we concur in the remedial orders directedby our colleagues in this proceeding to the extentthat they conform to the recommended Order of theTrial Examiner, and to the extent that they requireRespondent Teamsters to cease and desist fromviolating Section 8(b)(4)(ii)(B) and to post noticeswhich include the appropriate reference to thisviolation.24 366 U.S. at 678-679.25 366 U.S. at 67726Namely that (a) the picketingbe strictlylimited to times when thesitus of the dispute is located onthe secondaryemployer's premises, (b) atthe time of the picketing, the primary employer isengaged in its normalbusiness at the sites, (c) the picketing is limitedto places reasonablyclose tothe locationof the situsof the dispute,and (d)that the picketingclearlydiscloses that the dispute is withthe primaryemployer. SeeMoore Dry DockCompany,92 NLRB 547.27 TheRespondent was refused permission to enter the construction sitesso as to be able to picketReady Mixed's trucks atthe point of deliveryThey thuswere forced to picket along the borders of the sites at placeswhere theirpicketing would be visible to employees acceptingdelivery.APPENDIX ANOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all members of General Teamsters, Warehouseand Dairy Employees Union Local No. 126, affiliat-ed with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaTo employees of Workshops, Inc.; John HennesTrucking Company; Baumhardt Sand and Gravel;Wm. Tiede & Sons; Rosenthal Construction Co.,Inc.;Gross Construction Co., Inc.; and Charles D.Smith and Son, Inc. GENERAL TEAMSTERS LOCAL NO. 126After a trial in which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice and we intendto carry out the Order of the Board and abide bythe following:WE WILL NOT, nor will our officers, businessrepresentatives, business agents, or anyone actingfor us, whatever his title may be, engage in, orinduce or encourage any individual employed byWorkshops, Inc.; John Hennes Trucking Compa-ny; Baumhardt Sand and Gravel; Wm. Tiede &Sons;Rosenthal Construction Co., Inc.; GrossConstruction Co., Inc.; or Charles D. Smith andSon, Inc., or any other person engaged incommerce or in an industry affecting commerce,to engage in, a strike or a refusal in the course ofemployment to use, manufacture, process, trans-port, or otherwise handle or work on any goods,articles,materials, or commodities or to performany services, where an object thereof is to force orrequireWorkshops, Inc.; John Hennes TruckingCompany; Baumhardt Sand and Gravel; Wm.Tiede & Sons; Rosenthal Construction Co., Inc.;Gross Construction Co., Inc.; or Charles D.Smith and Son, Inc.; or any other person engagedin commerce or in an industry affecting com-merce, to cease using, selling, handling, transport-ing, or otherwise dealing in the products of, orcease doing business with, Ready Mixed Con-crete, Inc.WE WILL NOT threaten, coerce, or restrainWorkshops, Inc.; John Hennes Trucking Compa-ny; Baumhardt Sand and Gravel; Wm. Tiede &Sons;Rosenthal Construction Co., Inc.; GrossConstruction Co., Inc.; or Charles D. Smith andSon, Inc., or any other person engaged incommerce or in an industry affecting commerce,where an object thereof is to force or requireWorkshops, Inc.; John Hennes Trucking Compa-ny; Baumhardt Sand and Gravel; Wm. Tiede &Sons;Rosenthal Construction Co., Inc.; GrossConstruction Co., Inc.; or Charles D. Smith andSon, Inc.; or any other person engaged incommerce or in an industry affecting commerce,to cease using, selling, handling, transporting, orotherwise dealing in the products of, or to ceasedoing business with, Ready Mixed Concrete, Inc.263GENERAL TEAMSTER,WAREHOUSE AND DAIRYEMPLOYEES UNIONLOCAL No. 126,AFFILIATED WITH THEINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Second Floor, Commerce Building,744North Fourth Street,Milwaukee,Wisconsin53203, Telephone 414-224-3861.APPENDIX BNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all members of Local #782, United Brotherhoodof Carpenters and Joiners of America, AFL-CIOTo employees of Charles D. Smith and Son, Inc.After a trial in which all sides had the opportunity topresent their evidence, the National Labor RelationsBoard has found that we violated the law and hasordered us to post this notice and we intend to carryout the Order of the Board and abide by thefollowing:WE WILL NOT, nor will our officers, businessrepresentatives, business agents, or anyone actingfor us, whatever his title may be, engage in, orinduce or encourage any individual employed byCharlesD. Smith and Son, Inc., or any otherperson engaged in commerce or in an industryaffecting commerce, to engage in, a strike or arefusal in the course of employment to use,manufacture, process, transport,' or otherwisehandle or work on any goods, articles, materials,or commodities or to perform any services, wherean object thereof is to force or require Charles D.Smith and Son, Inc., or any other person, to ceaseusing, selling, handling, transporting, or otherwise 264DECISIONSOF NATIONALLABOR RELATIONS BOARDdealing in the products of, or to cease doingbusiness with, Ready Mixed Concrete, Inc.LOCAL # 782, UNITEDBROTHERHOOD OFCARPENTERS ANDJOINERS OF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not oe defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Second Floor, Commerce Building,744North Fourth Street,Milwaukee,Wisconsin53203, Telephone 414-224-3861.APPENDIX CNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all members of Building and Construction TradesCouncil of Fond Du Lac CountyTo employees of Charles D. Smith and Son, Inc.After a trial in which all sides had the opportunityto present their evidence, the National LaborRelationsBoard has found that we violated the law and has or-dered us to post this notice and abide by the following:WE WILL NOT, nor will our officers, businessrepresentatives, business agents, or anyone actingfor us, whatever his title may be, engage in, orinduce or encourage any individual employed byCharlesD. Smith and Son, Inc., or any otherperson engaged in commerce or in an industryaffecting commerce, to engage in, a strike or arefusal in the course of employment to use,manufacture,process, transport, or otherwisehandle or work on any goods, articles, materials,or commodities or to perform any services, wherean object thereof is to force or require Charles D.Smith and Son, Inc., or any other person, to ceaseusing, selling, handling, transporting, or otherwisedealing in the products of, or to cease doingbusiness with, Ready Mixed Concrete, Inc.BUILDING ANDCONSTRUCTION TRADESCOUNCIL OF FOND DuLAC COUNTY(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Second Floor, Commerce Building,744North Fourth Street,Milwaukee,Wisconsin53203, Telephone 414-224-3861.APPENDIX DNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all members of Local # 1086, International HodCarriers, Building and Common Laborers Union ofAmerica, AFL-CIOTo employees of Charles D. Smith and Son, Inc.After a trial in which all sides had the opportunityto present their evidence, the National Labor Rela-tionsBoard has found that we violated the lawand has ordered us to post this notice and weintend to carry out the Order of the Board andabide by the following:WE WILL NOT, nor will our officers, businessrepresentatives, business agents, or anyone actingfor us, whatever his title may be, engage in, orinduce or encourage any individual employed byCharlesD. Smith and Son, Inc., or any otherperson engaged in commerce or in an industryaffecting commerce, to engage in, a strike or arefusal in the course of employment to use,manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials,or commodities or to perform any services, wherean object thereof is to force or require Charles D.Smith and Son, Inc., or any other person, to ceaseusing, selling, handling, transporting, or otherwisedealing in the products of, or to cease doingbusiness with, Ready Mixed Concrete, Inc. GENERALTEAMSTERSLOCAL NO. 126LOCAL # 1086,INTERNATIONAL HODCARRIERS, BUILDING ANDCOMMON LABORERSUNION OF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Second Floor, Commerce Building,744North Fourth Street,Milwaukee,Wisconsin53203, Telephone 414-224-3861.APPENDIX ENOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all members of Local #206, United Associationof Journeymen and Apprentices of the Plumbing andPipeFitting Industry of the United States andCanadaTo employees of Workshops, Inc., and RosenthalConstruction Co., Inc.After a trial in which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice and we intend tocarry out the Order of the Board and abide by the fol-lowing:WE WILL NOT, nor will our officers, businessrepresentatives, business agents, or anyone actingfor us, whatever his title may be, engage in, orinduce or encourage any individual employed byWorkshops, Inc., Rosenthal Construction Co.,Inc., or any other person engaged in commerce orin an industry affecting commerce, to engage in, astrike or a refusal in the course of employment touse,manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials,or commodities or to perform any services, wherean object thereof is to force or require Work-shops, Inc., Rosenthal Construction Co., Inc., orany other person, to cease using, selling, handling,transporting, or otherwise dealing in the productsof, or to cease doing business with, Ready MixedConcrete, Inc.265WE WILL NOT threaten, coerce, or restrainWorkshops, Inc., Rosenthal Construction Co.,Inc., or any other person engaged in commerce orin an industry affecting commerce, where anobject thereof is to force or require Workshops,Inc.,Rosenthal Construction Co., Inc., or anyother person, to cease using, selling, handling,transporting, or otherwise dealing in the productsof,or cease doing business with, Ready MixedConcrete, Inc.LOCAL #206,UNITEDASSOCIATION OFJOURNEYMEN'ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHE UNITED STATES ANDCANADA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Second Floor, Commerce Building,744North Fourth Street,Milwaukee,Wisconsin53203, Telephone 414-224-3861.APPENDIX FNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all members of Local # 139, International Unionof Operating Engineers, AFL-CIOTo employees of Charles D. Smith and Son, Inc.After a trial in which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice and we intend tocarry out the Order of the Board and abide by thefollowing:WE WILL NOT, nor will our officers, businessrepresentatives, business agents, or anyone actingfor us, whatever his title may be, engage in, orinduce or encourage any individual employed byCharlesD. Smith and Son, Inc., or any otherperson engaged in commerce or in an industryaffecting commerce, to engage in, a strike or arefusal in the course of employment to use, 266DECISIONS OF NATIONALLABOR RELATIONS BOARDmanufacture,process, transport, or otherwisehandle or work on any goods, articles, materials,or commodities or to perform any services, wherean object thereof is to force or require Charles D.Smith and Son, Inc., or any other person, to ceaseusing, selling, handling, transporting, or otherwisedealing in the products of, or to cease doingbusiness with, Ready Mixed Concrete, Inc.WE WILL NOT threaten, coerce, or restrainCharlesD. Smith and Son, Inc., or any otherperson engaged in commerce or in an industryaffecting commerce, where an object thereof is toforce or require Charles D. Smith and Son, Inc.,or any other person, to cease using, selling,handling, transporting, or otherwise dealing in theproducts of, or cease doing business with, ReadyMixed Concrete, Inc.LOCAL # 139,INTERNATIONAL UNIONOF OPERATINGENGINEERS,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Second Floor, Commerce Building,744North Fourth Street,Milwaukee,Wisconsin53203, Telephone 414-224-3861.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Trial Examiner: The trial in thisproceeding, with all parties represented, was held beforeme in Fond du Lac, Wisconsin, on February 17, 18, and19, 1971, upon the General Counsel's complaint' datedJanuary 15, 1971,2 and respondents' answer .3 In general,the issue raised by the pleadings was whether respondentsviolated Section 8(b)(4)(i) and (ii)(B) of the National LaborRelationsAct,asamended (herein called the Act).Particularly, the questions for decision are as follows:1.Have respondents been engaged as joint venturers in1During the trial par. 13 of the complaint was amended to substitute thename Martin Koenig for the third name appearing therein.2The complaint was issued pursuant to a charge filed on November 18,1970, by Ready Mixed Concrete, Inc.3During the trial the pleadings were amended by changing thedesignationof respondent United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of the United States anda campaign to put Ready Mixed Concrete, Inc. (hereincalled RMC), out of business?2.Did any respondent engage in secondary picketing?3.Was any individual employed by any person withwhom RMC does business, or by any other person,induced or encouraged by means other than picketing torefrain from performing services for his employer?4.Was any person with whom RMC does business, orwas any other person, threatened, restrained, or coerced?5.Assuming an affirmative answer to questions 2, 3, or4, above, did an object of the conduct involved fall withinthe proscription of Section 8(b)(4)(B) of the Act?Upon the entire record,4 upon my observation of thewitnesses and their demeanor while testifying, and uponcareful consideration of the arguments made and the ablebriefs submitted by the parties,5 I make the following:FINDINGS OF FACT1.JURISDICTIONRMC, a Wisconsin corporation, is engagedat Fond duLac,Wisconsin, in the preparation, sale, and delivery ofconcrete. RMC annually sells and delivers concrete valuedat more than $50,000 to customers located within the StateofWisconsin who are themselvesengaged incommerce orin industries affecting commerce.Gross Construction Co. Inc., Rosenthal ConstructionCompany, Inc., Wm. Tiede & Sons, Charles D. Smith andSon Inc., The Hutter Construction Co., and BaumhardtSand & Gravel (herein respectively called Gross Construc-tion,Rosenthal, Tiede, Smith, Hutter, and Baumhardt) arecontractors in the building and construction industry.Workshops, Inc. (herein called Workshops) is a nonprofitcorporation organized for the purpose of rehabilitating andtraining handicapped people. At all materialtimes Rosen-thal, as general contractor, has been erecting a building forWorkshops in Fond du Lac pursuant to a contract withWorkshops valued at more than $95,000.On the foregoing facts I find that RMC and Workshopsare engaged in commerce within the meaning of the Act. Ifurther find that Gross, Rosenthal, Tiede, Smith, Hutterand Baumhardt are engaged in an industry affectingcommerce within the meaning ofSection 8(b)(4) of the Act.Accordingly, I conclude that the assertion of jurisdiction inthismatter by the National Labor Relations Board (hereincalled the Board) is warranted.Children's Village, Inc.,186NLRB No. 137;S.M. Kisner, et al., etc.131 NLRB 1196,1199;SiemonsMailingService,122NLRB 81, 85:McAllister Transfer, Inc.,110 NLRB 1769, 1771-72.II.THELABOR ORGANIZATIONS INVOLVEDRespondents are labor organizations within the meaningof the Act.Canada,AFL-CIO,fromLocal #501to Local #206.4Issued simultaneously herewith is a separate order correcting obviousinadvertent errors in the stenographic transcript of this proceeding.5Althoughall the arguments of the parties and the authorities cited bythem, whether appearing in their briefs or made orally at the trial, may notbe discussed in this Decision, each has been carefully weighed andconsidered. GENERAL TEAMSTERS LOCAL NO. 126267III.THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionBriefly this case concerns itself, in the main, with themeasurers taken by respondent General Teamster, Ware-house and Dairy Employees Union Local No. 126, etc.(herein called Teamsters Union) to effectuate its admittedpurpose of putting RMC out of business and thus bring toa close a dispute between them of long standing. Thecomplaint alleges, and the General Counsel and RMCcontend,6 that to accomplish this end respondent Team-stersUnion and the other respondents combined togetherin a joint venture and engaged in conduct, includingpicketing of construction sites at which RMC deliveredconcrete,violativeof Section 8(b)(4)(B) of the Act.7Seeking exculpation, respondents deny that they were, orare, joint venturers, assert that the picketing was carried onin compliance with the criteria for lawful commonsituspicketing laid down by the Board inMoore Dry DockCompany,92 NLRB 547, 549, and that their other conductdid not fall within the purview of Section 8(b)(4)(B).B.General PrinciplesThe purpose of Section 8(b)(4)(B) of the Act, like itspredecessor former Section 8(b)(4)(A),8 is to combatsecondary boycotts .9 Its provisions are patently complex,difficult to apply,1° and require construction and reconcili-ation with other provisions of the Act rather than literalreading. Especially is this true where, as here, the conductcomplained of occurred, in the main, at locations occupiedjointly by RMC, the employer involved in the dispute, andneutral employers. See, generally,Local 761, etc. v.N.LR.B.,366 U.S. 667, 671-679. In view of this, it wouldbe well, I feel, to set forth here, at the outset of thisDecision and before considering respondents' conduct indetail, some general principles having applicability to thebroad situation presented by the evidence adduced at thetrial and to some of the contentions of the parties.6As the contentions of the General Counsel and RMC are, for the mostpart,similar, unlessotherwise mentioned they will be referred to hereinafteras the General Counsel's contentions7 Section 8(b)(4)(B) reads as follows:Sec.8...(b) It shall be an unfair labor practice for a labor organizationor its agents-(4)(1) to engage in, or to induce or encourage any individualemployedby anyperson engagedin commerceor in an industryaffecting commerce to engage in, a strike or a refusal in thecourseofhisemployment to use, manufacture, process,transport, or otherwise handle or or work onanygoods,articles,materials, or commodities or to perform any services; or (ii) tothreaten, coerce, or restrainanyperson engaged in commerce orin an industry affecting commerce, where in either case anobject thereof is:(B) forcing or requiring any personto cease using,selling,handling, transporting, or otherwise dealing in the products ofany other producer, processor, or manufacturer, or to ceasedoing business with any other person ..ProvidedThatnothing contained in this clause (B) shall be construed to makeunlawful, where not otherwise unlawful, any primary strike orprimary picketing,8 Section 8(b)(4)(B) was enacted in 1959. It was "designed to closecertain loopholes in the application of Section 8(b)(4)(A)."N.L.RB v.Section 8(b)(4)(B) is ... the product of legislativecompromise and also reflects a concern with protectinglabor organizations' right to exert legitimate pressureaimed at the employer with whom there is a primarydispute. This primary activity is protected even thoughitmay seriously affect neutral third parties.Thus there are two threads to Section 8(b)(4)(B) thatrequire disputed conduct to be classified as either"primary" or "secondary." And the tapestry that hasbeen woven in classifying such conduct is among thelabor law'smost intricate.N.LR.B. v. Local 825,InternationalUnion of Operating Engineers, AFL-CIO,400 U.S. 297, 303.Section 8(b)(4)(B) of the Act condemns certain conductan object of which is to force or require "any person . . . tocease doing business with any other person." However, aswas made clear inInternational Rice Milling Co. Inc., et al.v.N.L.R.B.,341U.S. 665, 669-673, primary conduct,including picketing even for an interdicted object is notunlawful. "Plainly, the object of all picketing at all times isto influence third persons to withhold their business orservices from the struck employer. In this respect there isno distinction between lawful primary picketing andunlawful secondary picketing."Schultz Refrigerated Serv-ice, Inc.,87 NLRB 502, 505.The interference with business relationships adverted toinSchultz"is the necessary consequence of the purest formof primary activity [and is] clearly protected. Likewisesecondary activity could have such a limited goal and theforeseeable result of the conduct could be, while disruptive,so slight that the `cease doing business' requirement is notmet."Operating Engineers, supra,at 304.Accordingly, there is no violation of Section 8(b)(4)(B) ofthe Act unless there is a concurrence of unlawful conductand proscribed object.11 In recognition of this principleRMC states in its brief "even if the union's objective iswithin the literal meaning of section 8(b)(4)(B), if the[conduct] is legitimate primary activity, it is not unlawful."Respondent Teamsters Union has admitted that theServette,Inc., 377 U.S. 46, 51.9 "The gravamen of a second boycott is that its sanctions bear, not uponthe employer who alone is a party to the dispute, but upon some third partywho has no concern in it. Its aim is to compel him to stop business with theemployer in the hope that this will induce the employer to give in to hisemployees' demands."International Brotherhood of Electrical Workers, Local501, v. N.LR.B,181 F.2d 34,37 (C.A. 2); affd 341 U.S. 694.10 "[0Ine of the most important,but one of the most elusive distinctionsembedded in our labor law [is] the distinction between `primary' and`secondary' union activity under Section 8(b)(4)(B) of the . . . Act."Local742,United Brotherhood of Carpenters etc., et a!. v. N.LR. B., et at444 F.2d895 (C.A.D.C.)11A & B Plumbing, Inc.,171NLRB No. 66; L GElectric Contractors,Inc.,154NLRB 766; andTayloe Glass Company,180 NLRB No 42,decided in reliance uponL G Electric,appear to be to the contrary. Theyseem to hold that notwithstanding lawful picketing, a union violates Section8(b)(4)(B)if it expressly states to a neutral person that an object of thepicketing is to cause that person to cease doing business with the struckemployer.These cases, however, are not in accord with the weight ofauthority.Moreover, inEstes Express Lines, Inc.,181 NLRB No. 121; andQuality Roofing Company,169 NLRB 1014, both of which presented factssimilar to L GElectric,the doctrine seenungly enunciated inL. G. Electricwas not followed. Furthermore, in every decision in which the Board citedL G. ElectricorA & B Plumbingfor the proposition set forth above in thisfootnote,exceptTayloeGlass,therewas conduct which tainted thepicketing. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDobject of its picketing and other conduct is to put RMC outofbusiness.Because, realistically, this object can beeffectuated only by causing customers of RMC to "ceasedoing business" with RMC, the General Counsel, on brief,urgesme to find "all picketing [unlawful] wherever itoccurr[ed]," except that which might have taken place atRMC's office or plant. However, were I to do so withoutconsidering whether the picketing was primary or second-ary I would have to give the statute an unwarranted broadreading and ignore the teaching ofOperating Engineers,RiceMilling,andSchultz.Unlike the situation presented inOperating Engineers,where the Court noted that "the normally difficult task ofclassifying union conduct [within the framework of Section8(b)(4)(B) of the Act was there] easy," here the situation isnormal. The "task of classifying [respondents'] conduct,"especially the picketing, is "difficult."As will appear, all the picketing complained of occurredat common sites, "i.e., . . . where a neutral employer isengaged along with the primary employer [RMC 1 indifferent activities on the same premises."N.L.R.B. v.International Hod Carriers, Building and Common Laborers'Union etc.,285 F.2d 397, 400 (C.A. 8), cert. denied 366 U.S.903. Foreshadowing the "legislative compromise" whichlater produced Section 8(b)(4)(B) of the Act and "balanc-ing the right of a union to picket at the site of its dispute asagainst the right of a secondary employer to be free frompicketing in a controversy in which it is not directlyinvolved," the Board inMoore Dry Dock Company, 92NLRB 547, 549, established standards to assist in deter-mining when picketing at common sites is pnmary. Theseare:(a)The picketing is strictly limited to times when thesitusof the dispute is located on the secondaryemployer's premises;(b) [A]t the time of the picketing the primary employeris engaged in its normal business at thesitus;(c) [T]he picketing is limited to places reasonably closeto the location of thesitus;(d) [T]he picketing discloses clearly that the dispute iswith the primary employer.Where all the foregoing conditions are met the picketing isclothed with a "presumption of legality [rebuttable] byother relevant evidence disclosing that the true objective ofthe picketing was the enmeshment of neutrals."Jones andJones, Inc.,158 NLRB 549, 553.Care must be exercised to avoid a mechanical applica-tion of theMoore Dry Dockcriteria for lawful commonsituspicketing. "These standards," as the Board madeplain inPlauche Electric, Inc.,135 NLRB 250, 255, "are notto be applied on an indiscriminate `per se' basis, but are tobe regarded merely as [commonsense] aids in determiningthe underlying question of statutory violation." Followingthis rationale, the Board has refused to find violations ofSection 8(b)(4)(B) of the Act notwithstanding a failure of12The cases cited in the text are not intended to be inclusive. They areset forth merely as examples13The purpose of these findings is to furnish a frame of reference withinwhich to consider the facts relating to respondents' alleged unfair laborpractices and the conclusions to which they may give rise. To the extent thatthe contentions of the parties relate specifically to the findings made herethey will be treated here, although they, as well as the findings, may againcompliance withMoore Dry Dockstandards where theevidence disclosed that, overall, the picketing was notdesigned to extend beyond the primary employer. Con-versely, the Board has found violations despite literalcompliance with those standards where the union's otherconduct at the picketed site indicated that its main purposewas to enmesh neutrals in its dispute.Thus, inTimber Buildings, Inc.,176,NLRB No.17;NewPower Wire and Electric Corp.,144 NLRB 1089, 1093, affd.340 F.2d 71 (C.A. 2); andPlauchethe Board concludedthatpicketing at common sites during the absence ofpnmary employees was not unlawful. A similar conclusionas to the lawfulness of picketing was reached inReillyCartage, Inc.,183 NLRB No. 39, despite the fact that thepicketing did not take place in the immediate vicinity ofthe area in which the primary employees were working. Onthe other hand, although therewas ostensibleconformitywithMooreDry Dockcriteria inRogerW.PetersConstructionCo. Inc.,168 NLRB 606, '610-611;EasternNew YorkConstructionEmployers, Inc.,153 NLRB 993,994-995;Northwestern Construction ofWashington,152NLRB 975, 980-981; andRiss& Company, Inc.,130 NLRB943, 948-950, enfd. 300 F.2d 317 (C.A. 3), the Board foundthe picketing to be violative of Section 8(b)(4)(B) of theAct.12C.Preliminary Findings and Conclusions131.The dispute between respondent TeamstersUnion and RMCRMC has been furnishing concrete to contractors in theconstruction industry since at least 1956. It is one of thetwo suppliers of concrete in Fond du Lac, the other beingLakeview Sand and Gravel Company (herein calledLakeview), whose employees have been represented, at allmaterial times by respondent Teamsters Union.Before August 1970 Leo Geis, the present president ofRMC, owned 20 percent of the stock of RMC, was one ofitsofficers,and sat on its board of directors.Since itsorganization,Geis, alone, has been RMC's manager. Inthis capacity Geis has had complete control over the day-to-day operations of RMC.InAugust 1970 Geis and his wife became the solestockholders of RMC. Upon theiracquisitionof all thestock of RMC, Geis became its president, secretary, andtreasurer; and his wife assumed the office of vice president.Geis has continued in his role as manager of RMC andcontinues to control its day-to-day affairs.Fond du Lac is a relatively small community.14 In viewof this, and Geis' long held position as manager of RMC,one of the city's two dealers in concrete, it is reasonable tobelieve that his relationship to, and identification with,RMC is well known to employers and employees engagedin the construction industry in Fond du Lac.15 I find,therefore, that all references to Geis in connection with thebe considered in other contexts.14As reported by the Bureau of the Census,U.S Department ofCommerce,the 1970 Census of Population&Housing showed that therewere 35,330 people living in Fond du Lac when that census was taken15Cf.FairbankKnittingMill,Inc,134NLRB 951, 956,HollandManufacturing Company,129 NLRB 776, 777, 783-784, enfd. 292 F.2d 840(CA 3), andAtlas EngineWorks, Inc,129 NLRB 101, 102, 107, among GENERAL TEAMSTERSLOCALNO. 126269dispute between RMC and respondent Teamsters Unionare tantamount to references to RMC.The employees of RMC were represented by respondentTeamsters Union until 1968. During this period a friend-ship developed between Geis and William Wetzel, thensecretary-treasurer of respondent Teamsters Union.In 1968 respondent Teamsters Union struck RMC infurtherance of a contract dispute. While the strike was inprogress respondent Teamsters Union was decertified asthe collective-bargaining representative of RMC's employ-ees.Within the year following the election which resulted inthedecertificationof respondent Teamsters Union itpicketed RMC, ostensibly to protest RMC's substandardwages and working conditions. While this picketing wasbeing carried on Geis called William Wetzel, who, at thetime, was still secretary-treasurer of respondent TeamstersUnion, on the telephone. In the ensuing conversation,which William Wetzel apparently thought was "confiden-tial" and was being had "as a friend to a friend," 16 Geisasked, as he testified, for "a straight answer on what wecould do to stop the picketing." In reply William Wetzelstated that if RMC's employees came "down to the unionhall, [paid] up their dues, and [got] back into the union,"the picketing would be discontinued.Without telling William Wetzel that he was doing so,Geis recorded this conversation. Armed with this recordingRMC filed a charge (Case 30-CP-33) alleging thatrespondent Teamsters Union was engaging in unfair laborpractices within the meaning of Section 8(b)(7)(B) of theAct.17Geis' recording of his telephone conversation withWilliam Wetzel then came to light.Upon being confronted with a transcription of thisconversation, respondent Teamsters Union, on September23, 1969, executed a stipulation providing for the entry bythe Board of a consent order remedying the violations ofSection 8(b)(7)(B) of the Act set forth in RMC's charge.18An order pursuant to this agreement was entered onFebruary 17, 1070. Among other things, it requiredrespondent Teamsters Umon to refrain from picketingRMC for an object proscribed by Section 8(b)(7) untilSeptember 10, 1970, and'to refrain from "all picketing of[RMC] . . . at any place, for any object" until April 20,1970.19The knowledge that his conversation with Geis had beenrecorded and the recording transcribed and, in essence,made public had an adverse effect upon William Wetzel'shealth. Heeding the advice of his physician William Wetzelretired from his post as secretary-treasurer of respondentTeamsters Union ad his son Donald Wetzel20 succeededto that position.Under Wetzel's leadership respondent Teamsters Unioninitiated a campaign to drive RMC out of business. Thisothers, in which the Board drew an inference of knowledge by an employerof an employee's union activity based, in part, upon the fact that theemployer's place of business was located in a small community.16G'.C. Exh. S.17 In sum, Section 8(b)(7)(B) prohibits organizational or recognitionalpicketing within a year of the holding of a representation electionisAlthough, the terms of the stipulation do not appear in the record, anassumption may be made that its provisions were similar to those appearingin the Board's subsequent order.19G.C. Exh. 3.was done, as Wetzel related, "because the actions taken byMr. Geis in betraying a friend was very detrimental to hishealth, and after physical examination . . . the doctorsimmediately decided that my father had to retire or takethe chances of dying, so . . . he took the early retirementand retired."In planning the campaign Wetzel did not seek the adviceof any other labor organization. Nor did he or any otherrepresentative of respondent Teamsters Union discuss itwith agents of any other labor organization or inform themof the course of action which respondent Teamsters Unionintended to follow.21The reason for this, as Wetzel stated, was that the matterwas the "problem" of respondent Teamsters Union andthat in the past "where [respondent Teamsters Union]thought [it was ] running a good, clean, legitimate cam-paign" it had experienced "some very bad situations and[a] lawsuit" because agents of other unions "without .. .authority [of respondent Teamsters Union] went out andsaid things which . . . tainted [its] campaign . . . there-fore, we did not inform them of anything . . . if they knewnothing, they could say nothing." Furthermore, respondentTeamsters Union did not, except in two instances to bedescribed in detail in a later section of this Decision, askfor assistance from any other labor organization and whenother labor organizations offered to help, the offers wererefused.Having agreed in the stipulation settling the charge filedby RMC under Section 8(b)(7)(B) of the Act to refrainfrom picketing RMC "for any object" until April 20, 1970,respondent Teamsters Union began its campaign to putRMC out of business in another manner. In aboutNovember 1969 respondent Teamsters Union publishedtwo different leaflets describing its past relationship withRMC and Geis' recording of his telephone conversationwith William Wetzel, its former secretary-treasurer.At the end of each leaflet two questions were posed. Inone the questions were: "The next time you receive aphone call from [Geis], will you wonder why he called youand whoelse islistening? For that matter, do you want tosupport this man by patronizing his firm?" 22 Inthe otherleaflet the following questions appeared: "Do you want tosupport [Geis ] by patronizing his firm-Ready MixedConcrete, Inc.? Do you trust Leo Geis?" 23More than 3,000 copies of each leaflet were distributedby mail and handed out on the streets of Fond du Lac.Their recipients included business firms of all types,construction contractors, construction employees, employ-ees of industrial and commercial establishments, officialsandmembers of labor organizations, and 'people ingeneral.24As its campaign against RMC wore on, respondentTeamsters Umon began, after April 20, 1970, to picket20All subsequent references to Wetzel without stating a first name relateto Donald Wetzel.21The findings concerning the manner in which respondent TeamstersUnion prosecuted its campaign against RMC being made here will be againconsidered in connection with the complaint's allegations that "Respon-dents have been engaged in a joint venture in furtherance of [RespondentTeamsters I labor dispute with [RMC l."22G C. Exh. 4.23G.C Exh. 5.24 The complaint does not allege, nor does the General Counsel contend,(Continued) 270DECISIONSOF NATIONALLABOR RELATIONS BOARDRMC at constructionsitesat which it supplied concrete.Except in oneinstance,the pickets were either businessrepresentatives of respondent Teamsters Union or personshired by it to picket.The picketsigns,like the leaflets distributed by respon-dent Teamsters Union, referred to Geis' recording of histelephone conversation with its former secretary-treasurer,William Wetzel.25 Thus, some signs stated:Leo Geis, president of Ready-Mixed, bugs privatetelephones.Leo Geis, president of FDL Redi-Mixed, Inc., bugsprivate telephones.Other signs were framed in the form of questions, and, likethe leaflets, asked:Do you trust Leo Geis?Would you help a man who betrayed a friend?DonaldWetzel, the present secretary-treasurer of re-spondent Teamsters Union, formulated rules for theguidance of the pickets. They were instructed to picketonly when RMC's trucks and employees were present atthe construction site and to walk along the full frontage ofthe site on abutting public streets. The pickets were furtherinstructed not to block entrances or exits to the site; not todo anything which might cause people to refuse to enter, orto remain on, the site; not to talk to anyone; and not toreply to any questions. Instead of answering questions thepickets were directed to give the questioner a slip of papercontaining the telephone number of respondent TeamstersUnion and a request that the recipient call that number forinformation concerning the picketing.On one occasion Wetzel received a report that a hiredpicket, in violation of his instructions, had spoken tosomeone while picketing. Notwithstanding the picket'sdenial that he had done so, and without attempting toverify the accuracy of the report, Wetzel, apparently out ofan abundance of caution, immediately discharged thepicket.2.Workshops, Inc.26As already noted, Workshops is a nonprofit corporation.Itsmission, charitable in nature, is to rehabilitate and trainhandicapped people.For instructional purposes Workshops obtains materialsand some subcontracts from industrial concerns in Fonddu Lac. This work is secured for Workshops by its staff,members of its board of directors, and other persons,including some representatives of labor organizations.27Although Workshops tries to place its trainees in suitablejobs, it does not seek employment for them in the buildingindustry because of their mental or physical inability, asthe case may be, to perform construction work.Workshops has been located in Fond du Lac since about1962. On two occasions shortly after it began its operationsthat the publication and distribution of these leaflets constituted unfairlabor practices.25Not all signs were carried at all sites at which picketing occurred, butone or more were displayed at each site.26The complaint alleges the commission of unfair labor practices inconnection with the construction of a new building for Workshops.27There is no evidence showing that labor organization representativeswho procurred work for Workshops did so in their official capacities.28The full name of each of these respondents,as set forth in the captionthereWorkshops' facilities required extensive repair. Ineach instance John Sharkey and Harold LaShay, respec-tivelybusiness representatives of respondents PlumbersUnion and Laborers Union,28 were instrumental inpersuading members of their unions and of other construc-tionunions to work on these projects without wages.When Workshops began to make plans for the erectionof a new building, Sharkey, who was then serving on itsboard of directors, became a member of its buildingcommittee. In view of the help given to Workshops bymembers of construction unions in connection with therepair of its old building "several of the people on thecommittee felt," as Sharkey testified, "that it should gounion a hundred percent." This position was adopted bythe building committee. However, the contract for theerectionof the building, as ultimately let, althoughproviding for the engagement of union contractors exclu-sively, contained no similar provision regarding material-men.To help finance its new building Workshops establisheda building fund. Sharkey solicited and obtained contrib-utions to this fund from respondent Plumbers Union, ofwhich he was a business representative, and its membersand from many other labor organizations and theirmembers. In doing so Sharkey represented, in accordancewith the resolution of Workshops' building committee, thatonly union people would be involved in the construction ofWorkshops' new building. In this regard, as Sharkeyrelated,he gave the people from whom he soughtdonations to the building fund "the understanding that itwould be one hundred percent union."RMC and Lakeview,29 the only suppliers of concrete inFond du Lac, also contributed, in almost like amounts, toWorkshops' building fund.Because ofthis,Workshops'board of directors, apparently without Sharkey's knowl-edge, asked its general contractor to divide the concreteorders equally between RMC and Lakeview and thecontractor acquiesced.RMC began to deliver concrete to Workshops' buildingsite on June 29, 1970. Receiving a report to this effect earlyon the morning of that day and having been reprimandedby a member of respondent Plumbers Union for, asSharkey, its business representative, testified, "lying [whenhe said] that everything [in connection with the building]was going to be union," Sharkey decided to picket at thesite.To this end Sharkey put a blank picket banner in hiscar, intending to write an appropriate legend on the signwhen he arrived at the project.Before leaving his office, however, Sharkey calledMichael Ahern, the president of Workshops' board ofdirectors.He told Ahern that RMC's trucks were on thebuilding site, and as Ahern testified, "that he [Sharkey] felthe had been double crossed by somebody on the board ofof the complaint,as amended, is Local #206, United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting Industry oftheUnited States and Canada,AFL-CIO,and Local 1086 InternationalHod Carriers, Building and Common Laborers Union of America,AFL-CIO.For conveniencethey will be referredto in the mannerset forthin the text.29 Itwill be remembered that Lakeview's employees, unlike RMC's, arerepresented by respondent Teamsters Union. GENERAL TEAMSTERS LOCAL NO. 126directors," in view of the decision by the buildingcommittee "that it would be an all-union job." As Ahernfurther testified, Sharkey "was very upset and said that hewas going to go over and start picketing the job." Aftertrying unsuccessfully, over the telephone, to dissuadeSharkey from doing this, Ahern asked Sharkey to wait forhim so that they could drive to the site together. Sharkeyagreed.While traveling from Sharkey's office to the projectAhern again tried to dissuade Sharkey from picketing, butwas equallyunsuccessful.Sharkey continued to insist thathe had been "doubled crossed" by Workshops' use ofconcrete supplied by RMC. In this connection, Sharkeysuggested that the unions which had contributed toWorkshops' building fund uponhis representations con-cerning the union nature of the construction wouldwithdraw their support.Upon their arrival at the site Sharkey and Ahern foundthatEugene Rickmeier, a business representative ofrespondentTeamstersUnion,was already picketing.Sharkey asked Rickmeier for a picketsign.Rickmeierrefused to give him one, told Sharkey that his help was notneeded, and asked him to leave. Nevertheless, Sharkeytook a sign making reference to Geis, RMC's president,from Rickmeier's car and began to picket on one of thestreets abutting the project.Sharkey picketed for about 30 minutes. When he startedan RMC truck was on the site and it was shortly followedby two others. Sharkey stopped picketing and left theproject either upon the departure of the second truck orwhile the third was still on the site.Sharkey's picketing was not authorized in advance byrespondent PlumbersUnion, nor did it subsequentlyapprove his picketing. On the contrary, the executive boardof respondent Plumbers Union reprimanded Sharkeybecause he picketed. As Sharkey stated in this connection,that body gave him "a good chewing out."Sharkey left the site with Howard Searl, another memberofWorkshops' board of directors, who had arrived whilehe was picketing. In a discussion related to his reason forpicketing Sharkey toldScarf,as the latter testified, that he"had been, promised . . . that it would bean all unionjob"; that he had made this representation to the membersof respondent Plumbers Union and to members of otherunionswhen soliciting contributions to Workshops' build-ing fund from them; and that "this whole thing [had] madea fool of [him and made him] look like a foolamong [his]fellow members."Later in the day30 Sharkey attended an emergencymeeting ofWorkshops' buildingcommittee.Sharkeyrepeated to them much of what he had earlier told Searlconcerning his picketing. He also informedthe committeethat he was "disturbed" because he had been "lied to"when it "promised" him that the construction of Work-shops' new building "was to be a totally union job."31For these reasons Sharkey announced that he wasresigningfrom the building committee and from Work-30All the events set forthin the instant section of this Decision tookplace on June29, 1970.31Thefindingsin this paragraphare based on a synthesis of, and thequotations are takenfrom,testimonygiven by Sharkeyand Searl.271shops' board of directors and that he would no longerassistWorkshops in any of its functions.32 A similarremark concerning the withdrawal of assistance fromWorkshops was made on the same day by LaShay, abusiness representative of respondent Laborers Union, in aconversationwith an official ofWorkshops' generalcontractor.The General Counsel contends that Sharkey's picketingviolated Section 8(b)(4)(B) of the Act because it did notcomport with the standards for lawful common situspicketing appearing inMoore Dry Dock Company, 92NLRB 547, 549. The General Counsel further contendsthat respondent Plumbers Union is liable for Sharkey'sconduct because he is one of its business representatives."The only unfair labor practices to which [Section8(b)(4)(B) of the Act] applies are such practices of a `labororganization or its agents.'" Di Giorgio Fruit Corporation,et al. v. N.L.R.B.,191F.2d 642, 644 (C.A.D.C.), cert.denied 342 U.S. 869. Accordingly, had Sharkey picketedWorkshops' constructionsiteas an agent of respondentPlumbers Union or some other respondent, an inquiry intothe manner in which his picketing was carried on would berelevant. But this is not the case.It iscrystal clear from the evidence that Sharkey,although a representative of respondent Plumbers Union,was not picketing as an agent of that labor organization orany other labor organization, but as an individual givingvent to his outrage at having been, he thought, lied to andmade a fool of by Workshops. It is equally clear thatalthough Sharkey picketed with a sign mentioning Geis,RMC's president, he was not picketing RMC but was, infact, picketingWorkshops to support his protest against itfor his supposed shabby treatment.This being so, it cannot be said that respondentPlumbers Union or any other respondent violated Section8(b)(4)(B) of the Act by Sharkey's picketing, regardless ofthemanner in which it was carried on. The sameconsiderations apply to the remarks by Sharkey andLaShay, business representative of respondent LaborersUnion, characterized as threats in the complaint, relatingto the withdrawal of their support from Workshops.Accordingly, I conclude that the General Counsel hasnot established that respondent Plumbers Union violatedSection 8(b)(4)(B) of the Act by reason of the picketing ofthe building under construction for Workshops engaged inby Sharkey, a business representative of respondentPlumbers Union. I further conclude that the GeneralCounsel has not established that respondents PlumbersUnion and Laborers Union, or either of them, violatedSection 8(b)(4)(B)by reason of statements made bySharkey and LaShay, abusinessrepresentative of respon-dent Laborers Union, concerning the discontinuance oftheir support of Workshops. I shall, therefore, recommendthat paragraph 17, insofaras it refersto the picketing byrespondent PlumbersUnion, paragraph '19, and therelating portions of paragraph 27, 28, 29, and 30 of thecomplaint be dismissed.32An interestingsidelight to this is that notwithstanding his avowedrefusal at this meeting to be of assistancetoWorkshops, in January 1971,Sharkeymaterially assistedWorkshopsin obtaining a substantial grantfrom the United Fund. 272DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Thealleged joint ventureThe complaint alleges that"Respondents have beenengaged in a joint venture in furtherance of [RespondentTeamsters']dispute with[RMC]." Some findings havealreadybeenmade concerning the manner in whichrespondent Teamsters Union carried on its campaign todrive RMC out of business.These findings show that labororganizations operating in Fond du Lac were aware of thecampaign and the reasons for its institution.They alsoshow that in its efforts to bring about the demise of RMCrespondent Teamsters Union did not seek the advice ofany other respondent,did not discuss or plan its campaignwith them,did not inform them of the course of action itintended to follow,and spurned their offers of assistance.Although,as will be seen,some respondents engaged inconduct which might be said to have been of help torespondent Teamsters Union in effectuating its avowedpurpose of putting RMC out of business,33 this was notdone with the knowledge or connivance of respondentTeamsters Union;nor, except in two instances,did it seeksuch aid.The two situations in which assistance from otherrespondents was sought by respondent Teamsters Unionoccurred through happenstance and inadvertence,ratherthan through joint planning,and one was aborted. Bothinvolved picketing.On November 18, 1970,Eugene Rickmeier and WarrenTupper,respectively business representatives of respon-dents Teamsters Union and Local # 139,InternationalUnion of Operating Engineers,AFL-CIO (herein calledEngineers Union)were,together,inspecting building jobsatwhich members of their unions were working. Upontheir arrival at the Fond duLac CountyMental HealthCenter(herein called Health Center)construction projectRMC's trucks were there delivering concrete.Tupperentered the site to transact his business and Rickmeierwent to his office to obtain picket signs and to look for oneof respondent Teamsters Union's hired pickets to picketRMC's trucks with him at the project.Being unable to find a hired picket or any otherrepresentative of respondent Teamsters Union,Rickmeierreturned to the Health Center construction site and askedTupper to join him in picketing.Tupper agreed and bothpicketed as long as RMC's trucks remained at the site.While Tupper was so engaged he was asked by Geis,RMC's president,what the reason was for his picketing.Tupper's answer was,as Geis testified,"birds of a featherstick together."Getting back to his office, Rickmeier made arrangementsfor representatives of two other respondents,LaborersUnion and Local #782, United Brotherhood of Carpen-tersand Joiners of America,AFL-CIO(herein calledCarpenters Union),to picket at the Health Center projectthe next day.Rickmeier then informed Donald Wetzel,secretary-treasurer of respondent Teamsters Union, thatTupper had picketed that day and that he planned topicket the next day with representatives of respondents33These incidents will be discussed in a later section of this Decision.34This being the case, no respondent will be held responsible for unfairLaborersUnion and Carpenters Union.At this, asRickmeier testified,Wetzel "really blew his cool" and toldRickmeier that he did not "want anybody involved in thisdamn thing but us."Wetzel ended his tirade against Rickmeier,characterizedby the latter,as a "pretty good[eating]out," by giving him"[emphatic]instructions...to just use only our people [aspickets]."Having been thus emphatically instructed,Rickmeier canceled the arrangements he had made for thenext days's picketing.To establish a joint venture it must be demonstrated thatthe venturers participated in a planned course of action,jointly conceived,coordinated,and adopted to attain amutually agreed upon object.Cf.Fox ValleyMaterialSuppliers Association, Inc.,176 NLRB No. 51;Frank A.Calhoun,174 NLRB No. 185.Significant indicia of a jointventure appear inOvernite TransportationCompany,130NLRB 1007,1017. There,several unions were found tohave been parties to a joint venture to organize Overnite'semployees on evidence showing that they engaged "insynchronized action"to attain their common goal, "heldjointmeetings to discuss...progress...and to plancourses of action," "agreed to conduct and join in a strikeagainstOvernite,and upon the time to begin it," and"carried [picket signs bearing]the name of each of theinvolved"labor organizations.None of these factors ispresent here.As proof that the otherrespondents made common causewith respondent Teamsters Union in its campaign to driveRMC out of business,the General Counsel points to thepicketing of the Health Center project by Tupper, arepresentative of respondent EngineersUnion; to hisstatement,while picketing,that"birds of a feather sticktogether";and to assistance given to respondent TeamstersUnion by other respondents.Tupper'spicketingwas,however,completely accidental and not the result of a planconceived and adopted jointly by respondents TeamstersUnion and Engineers Union;his "birds of a feather"remark is too equivocal to serve as a foundation for a jointventure finding;and the assistance furnished by otherrespondents to respondent Teamsters Union was notsought,or knowingly accepted,by the latter.Although theGeneral Counsel has not done so, RMCargues, on brief,that the attempt by Rickmeier, a businessrepresentative of respondent Teamsters Union, to enlistrepresentativesof respondents Carpenters Union andLaborers Union to serve as pickets at the Health Centerconstruction site shows that those respondents "had joinedin the labor dispute,"and that respondent TeamstersUnion"made [itself ] responsible for the conduct of thetradesbusiness representatives in furtherance of theTeamsters picketing."However,Rickmeier's efforts in thisdirection,were completely inadvertent and, moreover,were effectively aborted by respondent Teamsters Unionbefore they could be brought to fruition.Accordingly,I conclude that the General Counsel hasnot established that respondents engaged in a joint ventureto further the campaign of respondent Teamsters Union.34laborpracticescommitted by any other respondent.However, anyrespondent shown by the evidence to have violated Sec. 8(bX4)(B) of the GENERAL TEAMSTERS LOCAL NO. 126I shall, therefore recommend the dismissal of paragraph 14of the complaint to the extent that it alleges a joint venture.D.Facts Concerning Respondents' Alleged UnfairLabor Practices Related to PicketingThe complaint alleges that Section 8(b)(4)(B) of the Actwas violated by the manner in which picketing in supportof the campaign by respondent Teamsters Union againstRMC was conducted at four construction locations inFond du Lac; namely, the Lee Beverage warehouse, whereGross Construction Co. Inc., was the general contractor;the new building being erected for Workshops by Rosen-thal Construction Company, Inc., as general contractor;the terminal of Gross Common Carrier, Inc. (herein calledtheGross Terminal),whereGross Construction wasinstallinga new floor; and the Health Center, whereCharles D. Smith and Son, Inc., was general contractor.The facts respecting the picketing at each of these locationswill be separately considered. However, four factors werecommon to all picketing.The first is that at no place where picketing was carriedon were the pickets invited to enter the premises and picketin the immediate vicinity of RMC's trucks and thusminimize the impact of the picketing on neutral employersand their employees. The second common factor, related inpart to the first, is that at all picketed sites the pickets, attimes, were closer to neutral employees than to employeesof RMC. The third common factor is that the pickets couldbe seen by RMC's employees from the places where theyperformed their work at the sites at which picketingoccurred. Finally, the fourth factor common to all thepicketing is that at no site where picketing was carried onwas there a driveway set aside for the exclusive use ofRMC.1.Lee Beverage warehouseThe Lee Beverage warehouse is bounded on the north byHorseshoe Lane and on the west by Moms Street, bothpublic ways. Two driveways on Morris Street gave accessto the warehouse during its construction. Both of thesewere used by RMC's trucks. RMC's trucks also enteredupon, and departed from, the project by crossing thecurbing on Morris Street (herein called the curb crossway)south of the southern driveway on that street.On May 20, 1970,35 Donald Wetzel, secretary-treasurerof respondent Teamsters Union, picketed on Morris Streetrespondent shown by the evidence to have violated Sec 8(b)(4)(B) of theAct will be held liable, individually, for its unfair labor practices.35All dates subsequently mentioned without stating a year fall within1970.36My findings as to the hunts of Wetzel's picketing are based on asynthesis of the testimony given by him and by two truckdnvers employedby RMC, Norbert Giebel and Sylvester Huck. To the extent that Leo Geis,RMC's president, gave evidence to the contrary it is not believed.3'My findings as to the time during which Wetzel picketed are based onhis testimonyHuck, who drove the second RMC truck gave testimonydiffering from Wetzel's in one detail. Huck testified that he drove off theproject through the curb crossway and turned north on Morris Street. Hucktestified further that as he crossed Horseshoe Lane, which he judged to beabout 100 to 300 yards from the construction site and which he reachedwithin a period of time estimated by him as being "less than a minute," orperhaps "two or three minutes," he looked in his rear view mirror and saw273from the southern edge of the north driveway to the pointatwhich RMC's trucks crossed the curbing 36 Wetzelpicketed at this location during the presence on the site oftwo RMC trucks. When none was there Wetzel sat in hiscar which was parked on Moms Street, a few yards southof the north driveway.Upon the departure from the site of RMC's second truckWetzel stopped picketing.37 Respondent Teamsters Uniondid not again picket at the Lee Beverage warehouseconstruction site.2.Workshops' new buildingWorkshops' new building is bounded on the east byBrooke Street, and on the north by Forest Avenue. BrookeStreet and Forest Avenue are public streets on each ofwhich there was, at material times, one driveway throughwhich access to the project was gained. RMC's trucksentered and left the site through the driveway on ForestAvenue and also by crossing the curbing on Brooke Street(herein called the curb crossway) at a point between thedriveway on that street and Forest Avenue.Pursuant to an arrangement between Rosenthal, Work-shops' general contractor, and RMC concrete was to becontinuously poured at the project during the morning ofJune 29, 1970. As it happened, however, there was a hiatusof about 20 minutes between the departure of each RMCtruck and the arrival of the next one.On June 29, while the first RMC truck was on thepremises, Eugene Rickmeier, a business representative ofrespondent Teamsters Union, began to picket on BrookeStreet, patrolling from its intersection with Forest Avenueto the southern edge of the building under construction. Infollowing this path Rickmeier passed in front of the BrookeStreet curb crossway.While picketing Rickmeier carried his sign high. Uponthe departure of the first RMC truck from the site,Rickmeier reversed his sign and carried it so that theplacard was close to the ground. With his sign held in thisposition Rickmeier walked to his car, which was parked onBrooke Street, south of Workshops' property line. With thecoming of the second RMC truck Rickmeier resumed hispicketing on Brooke Street in the manner described. Whenthat truck left Rickmeier again discontinued his picketing,reversed his sign, and walked to his car. Ric'kmeier oncemore picketed on Brooke Street upon the arrival of thethird RMC truck.38Rickmeier stopped picketing at the Workshops' siteWetzel picketing "directly in front of his" car. The upshot of this testimony,assuming its truth,is thatWetzel continued to picket for not more than 3minutes after Huck left the site.Assuming further that Wetzel was notactually walking to his car to await the arrival of the next RMC truck,Wetzel's picketing for this very short period of time can, be disregardedunder the familiar doctrine ofdeminimis, there being no evidence thatWetzel continued to picket after Huck crossed Horseshoe Lane.38My findings concerning the time and manner of Rickmeier's picketingisbased on his testimony as well as that given by John Sharkey,a businessrepresentative of PlumbersUnion, who, it will be remembered, alsopicketed at Workshops' building project, and Norbert Gieblel, a truckdnveremployed by RMC Giebel, who made the first delivery of concrete to thesite,testified that "as [he]was leaving the job ... after delivering the firstload [Rtckmeier and Sharkey ] walked over to a car" James Rosenthal,Howard Searl, and Sylvester Huck, respectively, an official of Workshops'general contractor, a member of Workshops' board of directors, and an(Continued) 274DECISIONSOF NATIONALLABOR RELATIONS BOARDwhen the third RMC truck left. Since then there has beenno picketing at that projectby anyrespondent.3.Gross TerminalThe Gross Terminal is bounded on the west by SatterleeStreet and on the south by Johnson Street, both publicstreets.On Johnson Street, somewhateastof the terminalbuilding is a driveway through which RMC's trucksentered, and departed from, the premises. This driveway isalso used by the employees and customers of an automo-bile body shop. Attached to the west side of the building isa loading platform at which trucks receive and dischargefreight,which is taken into, and out of, the terminalthrough large doors in the west wall.At material times there was a wide opening at approxi-mately the midpoint of the east wall of the building.Satterlee Street could be seen through this opening, if thefreight doors were not closed, notwithstanding that trucksmight be parked at the loading dock.Inmaking deliveries to the Gross Terminal, RMC'strucks were driven through the driveway on Johnson Streetto the opening in the east wall. By means of a chute,concrete was poured from the trucks through the openingand received inside the building in wheelbarrows.On November 17, 1970, while RMC's trucks were at theterminal, respondent Teamsters Union stationed a picketon the abuttingstreets.The picket on Johnson Streetpatrolled from the western edge of the driveway to a pointabout even with the center of the south wall of thebuilding.The picket on Satterlee Street walked a pathroughly equal- to the building frontage on that street 39 Thetruckdrivers employed by RMC who came to the site sawthe picket on Satterlee Street through the opening in theterminal'seastwallwhile they were pouring concrete.As earlier noted, the driveway on Johnson Street used byRMC's drivers was also used by the employees andcustomersof an automobile body shop.Becauseit did notwant to interfere with the business of this enterprise,respondent Teamsters Union instructed the Johnson Streetpicket not to walk in front of the driveway.4.Health CenterThe western boundary of the Health Center project isVincent Street and First Street is its southern boundary.RMC truckdriver, testified that Rickmeler picketed at times when therewere no RMC trucks on the project Rosenthal stated that Rickmeiercontinued to picket in the interval between the departure of the first truckand the arrival of the second. The weight of Rosenthal's testimony,however, is greatly diminished by his having been, during much of the timein question, in the construction office, remotely situated from Brooke Street,making and receiving telephone calls. Furthermore, Rosenthal testified thatonce when he came out of the construction office he saw Rickmeier andSharkey, who had been picketing on Forest Avenue, walking together onBrooke Street in the direction of Rickmeiei's car. Taking Rosenthal'stestimony as a whole and synthesizing it with that given by Rickmerer,Sharkey and Giebel, I believe Rosenthal misinterpreted what he observedRickmeier was not picketing when Rosenthal saw him on Brooke Streetafter the departure of the first RMC truck. Rickmeier and Sharkey were, infact,walking toward Rickmerer's car to await the arrival of the next RMCtruck. Searl testified that there was picketing for a "very short time [not]more than a few minutes" when there was no RMC truck on the site Hucktestified that upon completing his delivery he drove off the project throughthe curb crossway, turned north on Brooke Street, and as he was crossingBoth are publicstreets.At materialtimesthere were twodriveways on Vincent Street and four on First Street, allgiving access to the site. The two easternmost driveways onFirst Street (herein called the parking lot driveways) alsoled to an area being prepared to serve as a parking lot.All driveways were used by RMC's trucksin entering,and leaving, the project. In addition to entering, andleaving, the site through the driveways, RMC's trucks alsodid so by crossing the curbing at various points on FirstStreet.On several days in November and December 1970picketing was carried on at the project while RMC's truckswere present. Except for November 18, the first day onwhich picketing took place, the pickets were businessrepresentatives of, or people hired by, respondent Team-stersUnion. On November18, as hasalready been found,Warren Tupper,a businessrepresentative of respondentEngineersUnion, was one of two pickets. The other wasEugene Rickmeier, a business representative of respondentTeamsters Union.Picketing took place on November 18, 20, and 30, and onDecember 2. On each of those days First Street waspatrolled from its intersection with Vincent Street west-ward to the western edge of the east parking lot driveway.On November 20 the south driveway on Vincent Street waspicketed.40On November 30 there was picketing onVincent Street from its intersection with First Streetnorthward to the north driveway.E.Contentions and Concluding Findings ConcerningRespondents'Alleged Unfair LaborPractices RelatedtoPicketingIn an earlierportion of this Decision I rejected whatappears to be the General Counsel's main contention thatall the picketing disclosed by the evidence, regardless ofthemanner in which it was conducted, was unlawfulbecause it was carried on in furtherance of an object, freelyadmitted by respondent Teamsters Union, proscribed bySection 8(b)(4)(B) of the Act. Perhaps in anticipation ofthis the General Counsel urges two additional theories tosupport hisclaim asto the violative nature of the picketing.Both are based on its asserted nonconformity with theForest Avenue, adistance he estimatedas being "maybe 25, 30 feet" fromthe curb crosswayhe "noticed[thatRickmeier was ] stillpicketing."Acceptingthe testimony of Searland Huck atface value,itshows only thatRickmeierpicketedinthe absence of anRMC truckin one casefor "a fewminutes,"and in the other for what musthave beenonly a few seconds.Likethe picketingat the LeeBeverage site in theabsence of an RMC truck,also described by Huck (see footnote37), the picketinghere underconsideration similarlyfalls within thedeminimrsprinciple. Accordingly, it,too, will bedisregarded.asMy finding concerning the extentof the picketingon Satterlee Street isbased on testimony given by Norbert Giebel, a truckdriver employed byRMC. Leo Geis, RMC's president,testified that the picketcovered a longerpath. However, Iwas more impressedwith Giebel's truthfulnessand powersof observation than I was with Geis'.40My findingsconcerningthe picketing on VincentStreet onNovember20 is basedon testimonygiven by Norbert Giebel,a truckdnveremployedby RMC. Leo Geis, RMC'spresident testified to more extensivepicketing. Ihave alreadycommentedon the relative merits of Giebel's and Geis'testimony. (See fn. 39). GENERAL TEAMSTERS LOCAL NO. 126275standards for lawful commonsituspicketing set forth inMoore Dry Dock Company,92 NLRB 547, 549.41The General Counsel's first additional argument, in thisregard, is that the picketing at Lee Beverage and Work-shops Construction sites was carried on during periodswhen no RMC trucks were there. If, contrary to myfindings that this was not the case, there was, indeed, suchpicketing at these locations, its duration was so short as tobe of no moment. Accordingly, I also reject this argument.The General Counsel's second additional point dealingwith the failure of the picketing to comport withMoore DryDockcriteria is that at times the pickets were closer toneutral employees than they were to RMC's truckdrivers.As will be seen, this contention is likewise not well taken.As I have found, at none of the sites where picketing wasconducted was there a driveway set aside for the exclusiveuse ofRMC. No driveway havingbeen reservedfor them,RMC's trucks entered, and departed from, those premisesthrough any convenient driveway and, in the case of theLee Beverage, Workshops and Health Center projects bydriving over the curbing of abutting streets at irregularpoints removed from the driveways. In these circumstancesSection 8(b)(4)(B) of the Act does not reach the picketingcarried on along the public streets on which the construc-tion sites fronted.Jones and Jones, Inc.,158 NLRB 549,550-552.The fact that the paths followed by the pickets, who wereseen at all projects by RMC's employees, took them closer,at times, to areas where neutral employees were at workthan to places where RMC's employees worked is notrelevant here to a determination concerning the legality ofthe picketing.42 This was merely a nonviolative concomi-tant of the picketing, which otherwise appears to have beenlawful primary picketing and did not convert it into illegalsecondary picketing.To minimize the incidental effect picketing on the streetsabutting the projects might have had on neutral employeeswho were nearer, on occasions, to the pickets than wereRMC's employees, their employers, as the Board suggestedin a recent case "could easily have invited the pickets to theimmediate vicinity of"C's ] trucks." This not havingbeen done, I, like the Board in that case, "cannot find that... the picketing [on the streets] either violated theMooreDry Dockstandard requiring that picketing be limited tolocations reasonably proximate to the primary situs, orotherwise evidenced a secondary objective."ReillyCar-tage,Inc.,183NLRB No. 39. Cf.Retail Fruit Dealers'Association,116 NLRB 856, 857, 860-861, enfd. 249 F.2d591 (C.A. 9).Accordingly, I conclude that the General Counsel has41As I have already pointed out "these standards . . are not to beapplied on an indiscriminateperse' basis, but are to be regarded merely as[commonsense} aids in determining the underlying question of statutoryviolation." Plauche Electric, Inc.,135 NLRB 250, 255.42The inability of primary employees workingat a common site to seethe pickets was deemed, inBrawn Transport Corp.,144 NLRB 590, 591,592-593, 600-601, to be insignificant The Fifth Circuit did not agree withthe Board on this point.Brown Transport Corporation v. N L KB,334 F.2d30, 35, 38-39. However, I am bound by the Board's viewPrudentialInsuranceCompany of America,119 NLRB 768, 773, reversed on othergrounds, 361 U.S. 477. Accordingly, even if I had found that the picketscould not be seen by RMC's employees, I would not have considered that tobe a material element insofar as the General Counsel's argument here undernot established that the picketing complained of violatedSection 8(b)(4)(B) of the Act. I shall, therefore, recommendthat paragraphs 16, 17, insofaras it refersto picketing byrespondent Teamsters Union,43 21, 22, and the relatingportions of paragraphs 27, 28, 29, and 30 of the complaintbe dismissed.F.Facts Concerning Respondents' Alleged UnfairLabor Practices Unrelated to PicketingIn addition to alleging violations of Section 8(b)(4)(B) ofthe Act by the manner in which picketing was carried on,the complaint asserts that Section 8(b)(4)(B)was violatedin other respects. The incidents involved in these allega-tions occurred at the place where the Oakfield ElementaryLearning Center (herein called the Oakfield School) wasunder construction, at the Health Center project, and at aprejob conference held in connection with the erection of awarehouse to be occupied upon completion by the BadgerLiquor Company (herein called Badger).As was done with respect to the alleged picketingviolations, each of the events will be separately considered.However, it is patent that an object of all the conduct to beconsidered below, whether or not found to be within theambit of Section 8(b)(4)(i) or (ii) of the Act, fell within theproscription of Section 8(b)(4)(B).441.Oakfield SchoolAt all material times Wm. Tiede & Sons was engaged, asgeneral contractor, in building the Oakfield School. Theconcrete used by Tiede on this job was furnished by RMC.Roy Schroeder was Tiede'ssuperintendent at theOakfield School project. He was Tiede's highest rankingofficial at the site and had day-to-day control over thework. Also employed there by Tiede was Donald Lecker,an apprentice carpenter.On June 30, 1970, while Schroeder and Lecker wereworking together at the site they were approached byEugene Rickmeier, a business representative of respondentTeamsters Union. Rickmeier informed them that "scabconcrete"was being used; suggested that concrete beobtained from a source other than RMC; and stated thatunlessthat were done "he would possibly put up a picket,"which he hoped they "would honor."452.Health CenterLeanderOlig,amember of respondent CarpentersUnion, was employed by Charles D. Smith and Son, Inc.,the general contractor at the Health Center project. Onconsideration,is concerned.43 1 have already indicated my intention to recommend the dismissal ofpar 17 of the complaint insofar as it refers to picketing by respondentPlumbers Union. My recommendation here concerns the remainder of thisparagraph.44Although this conduct, insofar as it was engaged in by respondentsother than Teamsters Union, may have been designed to be of assistance torespondent Teamsters Union in its campaign to drive RMC out of business,there is no evidence to show that such help was sought or instigated byrespondent Teamsters Union.45The quotations appearing in the text are taken from testimony givenby Schroeder and Lecker. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDNovember 18, 1970, Olig spoke to John Murray, a businessrepresentative of his union about the picketing againstRMC which was then in progress at the site. Murray toldOhg, as the latter testified, that if pickets were not presentwhen he reported for work he "should stay there and fillout the day, but if [pickets] happened to be on the job .. .any time before [he got] there [he] should honor the picketline."On December 4, Olig and Murray again discussed thepicketing at the site. Also present on this occasion wasHarold Van Gorder, a business representative of respon-dent Building and Construction Trades Council of Fonddu Lac County (herein called the Council). During thecourse of this conversation Olig stated that he wouldcontinue to work, notwithstanding the picketing, unless itbegan before he arrived at the project. Van Gorder,however, had a different opinion. He told Olig that "as faras he was concerned [upon the appearance of a picket] weshould all quit for the day and walk off the job."46Leroy Schneider, a member of respondent LaborersUnion, was also employed at the Health Center project bySmith, the general contractor. On about November 24,Eugene McEvoy, a business representative of Schneider'sunion, visited the site.While McEvoy was on the premises Schneider asked himwhat he should do if picketing started while he was alreadyworking.McEvoy replied, Schneider testified, that hecould not tell Schneider what to do in such a situation "buthe knew what he would do." McEvoy's version of theanswer he gave to Schneider's question is a little different.McEvoystated that he said to Schneider "don't bring [thepickets ] up to me now. You know what to do."3.Theprejob conferenceThe Hutter Construction Co., was retained to build awarehouse in Fond du Lac for Badger Liquor Company.On November 18, 1970, before Hutter started its work forBadger, F.W. Harvath, Hutter's project manager, andMerle Failen, another Hutter official, attended a prejobconference called by Harold Van Gorder, a businessrepresentative of respondent Council.47 Also in attendanceat this conference were representatives of several construc-tion unions located in Fond du Lac. When the meetingbegan there was no representative of respondent TeamstersUnion present.The principal concern of the labor organizations whoserepresentatives were in attendance at the conference, wasto make certain that the employees of all contractors andmaterialmen who would be engaged at the Badger projectwere members of an appropriate craft union. When thesubject of the concrete supplier arose, Hutter's officialsstated that Hutter intended to obtain some of its concretefrom RMC. Anticipating that this might cause a problem,Van Gorder asked Donald Wetzel, secretary-treasurer of46 The findings made in this paragraph are based on, and the quotationis taken from, testimony given by Ohg, whose demeanor as a witness wasabove reproachAlthough Van Gorder admitted his participation in theconversation in question and also admitted asking Olig whether he knewwhat he was "supposed to do when there is a picket sign out on a project,"he denied telling Olig "to honor that sign." In view of Van Gorder'srespondent Teamsters Union, to join the meeting andWetzel did so.Failen, a Hutter official, askedWetzel, as the lattertestified,48 "to give him a pass on the use of [RMC)" on theBadger work. Wetzel refused to do this, telling Failen that"ifMr. Geis and his equipment went on the job site, wewillbe there . . . to picket on the days that he wasthere."49At this point Failen suggested that respondentTeamstersUnion would be picketing Hutter at theconstruction site, not RMC. To this Wetzel replied, as hefurther testified, "You said that and not me." Wetzel thenleft the meeting.In addition to Wetzel, Harvath, Hutter's project manag-er,alsogave evidence as to the events at the prejobconference. Except in one respect Harvath's testimony wasin general agreement with Wetzel's. The point of differenceconsists of Harvath's statement that after saying"You saidthat and not me" Wetzel added "But you know what Imean."Harvath also testified that he was aware that respondentTeamsters Union had picketed at construction sites, butthat he knew of no occasion when such picketing wascarried on in the absence of RMC's trucks from the sites.Finally, Harvath testified that except for Failen, no one atthe conference said that Hutter, rather than RMC, wouldbe picketed.G.Contentions and Concluding Findings ConcerningRespondents' Alleged Unfair Labor PracticesUnrelated to Picketing1.Oakfield SchoolThe plea made by Eugene Rickmeier, a businessrepresentative of respondent Teamsters Union, that RoySchroeder and Donald Lecker, who were employed at theOakfield School project "honor" a picket line directed toRMC at the site was violative of Section 8(b)(4)(i)(B) of theAct. This, because the thrust of Rickmeier's appeal was toinduce the individuals to whom it was made, one asupervisor and the other a rank-and-file employee, towithhold their services from their employer.N.L R.B. v.Servette, Inc.,377 U.S. 46, 49-54. However, there being noevidence that a picket line was ever established or that theinducement offered by Rickmeier was effective, it cannotbe said that Rickmeier's appeal also violated Section8(b)(4)(ii)(B).Cf.Baughan Plumbing and Heating Company,Incorporated,157 NLRB 20, 21.Nor, as the General Counsel urges, can Rickmeier'swarning to Schroeder, the general contractor's superin-tendent, concerning the establishment of the picket line besaid to be a threat within the meaning of Section8(b)(4)(ii)(B) of the Act. It can be likened to "the meregiving of notice of prospective strike action against asubcontractor to the prime contractor" This, the Boardadmissions, his dental lacks the ring of truth. Accordingly, I do not credit it47 In general, the purpose of a prejob conference is to anticipate, andsolve in advance, problems that may arise dunng the course of aconstruction job.48Wetzel impressed me as being an extremely credible witness.49 Leo Geis, it will be remembered, is the president of RMC. GENERAL TEAMSTERS LOCAL NO. 126277held inMarshall&Haas,133 NLRB 1144, 1146 "is [not] aviolation of Section 8(b)(4)(ii)(B)."2.Health CenterThe instructions given by John Murray and Harold VanGorder, respectivelybusinessrepresentatives of respon-dents Carpenters Union and Council, to Leander Olig, anemployee of Smith, the general contractor at the HealthCenter project, to "honor" the picketing against RMC andto "walk off the job" upon the start of such picketing wereso obviously violative of Section 8(b)(4)(i)(B) that furtherdiscussion is unnecessary.The incident involving EugeneMcEvoy, abusinessrepresentative of respondent Laborers Union, and LeroySchneider, another employee of Smith, does require somediscussion.McEvoy's advice to Schneider as to how toconduct himself in the event that picketing against RMCbegan after he started to work was in two parts.The first part consisted of McEvoy's statement that hecould not tell Schneider what to do. Had McEvoy stoppedat this point there would have been no violation of Section8(b)(4)(B).Tampa Sand and Material Co.,132 NLRB 1564,1566.However,McEvoy went further and told Schneidereither that he, McEvoy, "knew what he would do," or thatSchneider, himself, knew "what to do." Regardless ofwhich statement McEvoy made, the effect is the same.Both carried the implication that upon the appearance ofthe pickets in support of the dispute between respondentTeamsters Union and RMC Schneider was to stop workingfor Smith.Howard H. Whitney,167 NLRB 511. According-ly, each constituted inducement and encouragement withinthe meaning of Section 8(b)(4)(i)(B) of the Act.As was the case with respect to the situation at theOakfield School, there is here also an absence of evidenceshowing that the inducement offered to neutral employeesby representatives of respondents, CarpentersUnion,Council, and Laborers Union was effective. This being thecase, a finding that Section 8(b)(4)(ii)(B) of the Act wasalso violated is not warranted.3.The prejob conferenceRelying on testimony given by F. W. Harvath, Hutter'ssuperintendent, that Donald Wetzel, secretary-treasurer ofrespondent Teamsters Umon, added to his "you said thatand not me" statement the fillip "But you know what Imean," the General Counsel argues that respondentTeamsters Umon was threatening to picket Hutter, notRMC, at Hutter's Badger project. I do not agree.Wetzel's account of his remarks at the prejob conferencedid not include the final utterance ascribed to him byHarvath. In view of the candor which characterizedWetzel's lengthy testimony at the trial, it is my opinion thathad he made the comment in question he would havementioned it while he was on the witness stand. His nothaving done so leads me to find that Wetzel did not say"But you know what I mean," to Hutter's representatives.But even had Wetzel done so, there would have been nobasis for concluding that a threat was being made byrespondent Teamsters Union to picket Hutter, rather thanRMC. On November 18, the date on which the prejobconference was held,respondent Teamsters Union hadalready picketed at the Lee Beverage, Workshops, andGross Terminal construction sites. As I have found,however,and as Harvath admitted knowing,picketing wascarried on only when RMC's trucks were on the premises. Ihave also found that the picketing in all other respectsconformed to the criteria for lawful commonsitespicketing enunciated inMoore Dry Dock Company, 92NLRB 547, 549. In view of this, it would not have beenreasonable for anyone to assume,even had Wetzel utteredthewords attributed to him by Harvath, that he wastherebythreatening that respondent Teamsters Unionwould not picket RMC, but would picket Hutter.If any threat at all was involved in Wetzel's statement atthe prejob conference,itwas a threat that respondentTeamsters Union would picket at Hutter's construction sitewhen RMC's trucks were on the project,as was its right.Wetzel's announcement that respondent Teamsters Unionwould do this was "nothing more than a legitimateexpression[by respondent Teamsters Union] of [its]intention to exercise its unquestioned right to picket[RMC] at the neutral [employer's site]in the lawfulmanner prescribedby theBoard. Such statements do notconstitute threats within the meaning of Section 8(b)(4) oftheAct."Estes Express Lines, Inc.,181NLRB No. 12.In sum,I conclude as follows respecting this branch ofthe case:1.RespondentTeamstersUnion violated Section8(b)(4)(i)(B) of the Act, but not Section 8(b)(4)(ii)(B), byappealing to Donald Lecker and Roy Schroeder, bothemployed by Tiede,to refrain from working in the eventthat respondent Teamsters Union picketed at the OakfieldSchool construction project in support of its campaign todrive RMC out of business.2.Respondents Carpenters Union and Council eachviolatedSection8(b)(4)(i)(B)of the Act, but not8(b)(4)(ii)(B), by appealing to Leander Olig, an employeeof Smith,to refrain from working in the event thatrespondent Teamsters Union picketed at the Health Centerconstruction project in support of its campaign to driveRMC out ofbusiness.3.RespondentLaborersUmon violated Section8(b)(4)(i)(B) of the Act,but not Section 8(b)(4)(ii)(B), byappealing to Leroy Schneider, an employee of Smith, torefrainfromworking in the event that respondentTeamsters Umon picketed at the Health Center construc-tion project in support of its campaign to drive RMC outof business.4.Respondent Teamsters Union did not violate Section8(b)(4)(B) of the Act by informing Roy Schroeder, Tiede'ssuperintendent, that it would picket RMC at the OakfieldSchool construction project.5.Respondent Teamsters Union did not violate Section8(b)(4)(B)of theAct byinforming Merle Failen, a Flutterofficial,that it would picket RMC at the Badger construc-tion project.In view of my foregoing conclusions,I shall recommendthatparagraph 20, insofaras itrefers to a threat byrespondentTeamstersUnion, paragraph 26, and the 278DECISIONSOF NATIONALLABOR RELATIONS BOARDrelating portions of paragraphs 27, 28, 29, and 30, of thecomplaint be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe violations of Section 8(b)(4)(i)(B) of the Act byrespondents Teamsters Union, Carpenters Umon, Council,and Laborers Union, as set forth in section III, above,occurring in connection with the operations of RMC,Tiede, and Smith described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that respondent Teamsters Union, Car-penters Union, Council, and Laborers Union have engagedin unfair labor practices within the meaning of Section8(b)(4)(i)(B)of the Act, my recommended Order willrequire those respondents to cease and desist therefromand to take such affirmative action as will effectuate thepurposes of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.RMC is engaged in commerce within the meaning ofSection 2(6) of the Act.2.Tiede, Smith, and Hutter are persons engaged in anindustry affecting commerce within the meaning of Section8(b)(4) of the Act.3.Respondents are labor organizations within themeaning of Section 2(5) of the Act.4.Respondents have not engaged, and are not engag-ing, in a joint venture in furtherance of a campaign byrespondentTeamstersUnion to drive RMC out ofbusiness.5.By inducing and encouraging individuals employedby Tiede to engage in a strike or a refusal in the course oftheiremployment to perform any services, an objectthereof being to force or require Tiede to cease using,handling, transporting, or otherwise dealing in productssupplied by RMC, and to cease doing business with RMC,respondent Teamsters Union has engaged, and is engaging,in unfair labor practices within the meaning of Section8(b)(4)(i)(B) of the Act.6.By inducing and encouraging an individual em-ployed by Smith to engage in a strike or refusal in thecourse of his employment to perform any services, anobject thereof being to force or require Smith to ceaseusing,handling, transporting, or otherwise dealing inproducts supplied by RMC, and to cease doing businesswith RMC, respondents Carpenters Union and Councilhave engaged, and are engaging, in unfair labor practiceswithin the meaning of Section 8(b)(4)(i)(B) of the Act.7.By inducing and encouraging an individual em-ployed by Smith to engage in a strike or a refusal in thecourse of his employment to perform any services, anobject thereof being to force or require Smith to ceaseusing handling, transporting or otherwise dealing inproducts supplied by RMC, and to cease doing businesswith RMC, respondent Laborers Union has engaged, andis engaging, in unfair labor practices within the meaning ofSection 8(b)(4)(i)(B) of the Act.8.Respondent TeamstersUnion did not threaten,coerce, or restrain Tiede or Hutter within the meaning ofSection 8(b)(4) of the Act.9.Respondents Carpenters Union, Council, and La-borers Union did not threaten, coerce, or restrain Smithwithin the meaning of Section 8(b)(4) of the Act.10.Respondent Teamsters Union did not engage inunfair labor practices within the meaning of Section8(b)(4)(B) of the Act by the manner in which it picketed atthe Lee Beverage, Workshops, Gross Terminal, and HealthCenter construction sites.11.Respondent Engineers Union did not engage inunfair labor practices within the meaning of Section8(b)(4)(B) of the Act by the manner in which it picketed atthe Health Center construction site.12.Respondent Plumbers Umon and Laborers Uniondid not engage in unfair labor practices by reason of theactivities of John Sharkey and Harold LaShay in connec-tion with the erection of Workshops new building.13.The unfair labor practices engaged in by respon-dents Teamsters Union, Carpenters Union, Council, andLaborers Union as set forth in Conclusions of Law 5, 6 and7, above, affect commerce within themeaningof Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]